Exhibit 10.1

 

Execution Version

 

SENIOR SECURED CREDIT FACILITIES

 

CREDIT AGREEMENT

 

dated as of March 11, 2020,

 

among

 

YEXT, INC.,

 

as the Borrower,

 

The Several Lenders from Time to Time PartY Hereto,

 

and

 

SILICON VALLEY BANK,

 

as Administrative Agent, Issuing Lender and Swingline Lender

 



 

 

 

Table of Contents

 





Page

SECTION 1 DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other Definitional
Provisions 31 1.3 Rounding 32 1.4 Limited Condition Acquisitions 32 1.5 Exchange
Rates 32 1.6 Alternative Currencies 33       SECTION 2 AMOUNT AND TERMS OF
COMMITMENTS 33       2.1 [Reserved] 33 2.2 [Reserved] 33 2.3 [Reserved] 33 2.4
Revolving Commitments. 34 2.5 Procedure for Revolving Loan Borrowing 34 2.6
Swingline Commitment 35 2.7 Procedure for Swingline Borrowing; Refunding of
Swingline Loans 35 2.8 Overadvances 36 2.9 Fees 37 2.10 Termination or Reduction
of Revolving Commitments; Prepayments 37 2.11 [Reserved] 38 2.12 [Reserved] 38
2.13 Conversion and Continuation Options 38 2.14 Limitations on Eurodollar
Tranches 38 2.15 Interest Rates and Payment Dates 38 2.16 Computation of
Interest and Fees. 39 2.17 Inability to Determine Interest Rate 39 2.18 Pro Rata
Treatment and Payments 40 2.19 Illegality; Requirements of Law 43 2.20 Taxes 45
2.21 Indemnity 48 2.22 Change of Lending Office 48 2.23 Substitution of Lenders
49 2.24 Defaulting Lenders 50 2.25 Joint and Several Liability of the Borrowers
52 2.26 Notes 55 2.27 Incremental Facility. 55       SECTION 3 LETTERS OF CREDIT
57       3.1 L/C Commitment 57 3.2 Procedure for Issuance of Letters of Credit
58 3.3 Fees and Other Charges 59 3.4 L/C Participations; Existing Letters of
Credit 59 3.5 Reimbursement 60 3.6 Obligations Absolute 61 3.7 Letter of Credit
Payments 61 3.8 Applications 62 3.9 Interim Interest 62

 





-i-

 

 

Table of Contents

(continued)

Page



3.10 Cash Collateral 62 3.11 Additional Issuing Lenders 63 3.12 Resignation of
the Issuing Lender 63 3.13 Applicability of UCP and ISP 63       SECTION 4
REPRESENTATIONS AND WARRANTIES 64       4.1 Financial Condition 64 4.2 No Change
64 4.3 Existence; Compliance with Law 64 4.4 Power, Authorization; Enforceable
Obligations 65 4.5 No Legal Bar 65 4.6 Litigation 65 4.7 No Default 65 4.8
Ownership of Property; Liens; Investments 65 4.9 Intellectual Property 65 4.10
Taxes 66 4.11 Federal Regulations 66 4.12 Labor Matters 66 4.13 ERISA 66 4.14
Investment Company Act; Other Regulations 67 4.15 Subsidiaries 68 4.16 Use of
Proceeds 68 4.17 Environmental Matters 68 4.18 Accuracy of Information, etc. 69
4.19 Security Documents. 69 4.20 Solvency; Voidable Transaction 70 4.21
Regulation H 70 4.22 Designated Senior Indebtedness 70 4.23 [Reserved] 70 4.24
Insurance 70 4.25 No Casualty 70 4.26 [Reserved] 70 4.27 [Reserved] 70 4.28 OFAC
70 4.29 Anti-Corruption Laws 70       SECTION 5 CONDITIONS PRECEDENT 71      
5.1 Conditions to Initial Extension of Credit 71 5.2 Conditions to Each
Extension of Credit 74 5.3 Post-Closing Conditions Subsequent 75       SECTION 6
AFFIRMATIVE COVENANTS 75       6.1 Financial Statements 75 6.2 Certificates;
Reports; Other Information 76 6.3 Collections 77 6.4 Payment of Obligations 77
6.5 Maintenance of Existence; Compliance 78 6.6 Maintenance of Property;
Insurance 78

 



-ii-

 

 

Table of Contents

(continued)

 

Page

6.7 Books and Records; Discussions 78 6.8 Notices 78 6.9 Environmental Laws 79
6.10 Operating Accounts 80 6.11 Audits 80 6.12 Additional Collateral, Etc. 80
6.13 Loan Party Asset and Revenue Coverage 83 6.14 Use of Proceeds 84 6.15
Designated Senior Indebtedness 84 6.16 Anti-Corruption Laws 84 6.17 Further
Assurances 84       SECTION 7 NEGATIVE COVENANTS 84       7.1 Financial
Condition Covenants 84 7.2 Indebtedness 84 7.3 Liens 86 7.4 Fundamental Changes
87 7.5 Disposition of Property 88 7.6 Restricted Payments 89 7.7 [Reserved] 90
7.8 Investments 90 7.9 ERISA 93 7.10 Optional Payments and Modifications of
Certain Preferred Stock and Debt Instruments 93 7.11 Transactions with
Affiliates 93 7.12 Sale Leaseback Transactions 94 7.13 Swap Agreements 94 7.14
Accounting Changes 94 7.15 Negative Pledge Clauses 94 7.16 Clauses Restricting
Subsidiary Distributions 94 7.17 Lines of Business 95 7.18 Designation of other
Indebtedness 95 7.19 [Reserved] 95 7.20 Amendments to Operating Documents 95
7.21 Use of Proceeds 95 7.22 [Reserved] 95 7.23 Anti-Terrorism Laws 95      
SECTION 8 EVENTS OF DEFAULT 96       8.1 Events of Default 96 8.2 Remedies Upon
Event of Default 98 8.3 Application of Funds 99       SECTION 9 THE
ADMINISTRATIVE AGENT 101       9.1 Appointment and Authority 101 9.2 Delegation
of Duties 101 9.3 Exculpatory Provisions 102 9.4 Reliance by Administrative
Agent 103

 



-iii-

 

 

Table of Contents

(continued)

 

Page

9.5 Notice of Default 103 9.6 Non-Reliance on Administrative Agent and Other
Lenders 103 9.7 Indemnification 104 9.8 Agent in Its Individual Capacity 104 9.9
Successor Administrative Agent 104 9.10 Collateral and Guaranty Matters 105 9.11
Administrative Agent May File Proofs of Claim 106 9.12 [Reserved] 107 9.13 Cash
Management Bank and Qualified Counterparty Reports 107 9.14 Survival 107      
SECTION 10 MISCELLANEOUS 108       10.1 Amendments and Waivers 108 10.2 Notices
110 10.3 No Waiver; Cumulative Remedies 111 10.4 Survival of Representations and
Warranties 111 10.5 Expenses; Indemnity; Damage Waiver 111 10.6 Successors and
Assigns; Participations and Assignments 113 10.7 Adjustments; Set-off 117 10.8
Payments Set Aside 118 10.9 Interest Rate Limitation 118 10.10 Counterparts;
Electronic Execution of Assignments 118 10.11 Severability 118 10.12 Integration
119 10.13 GOVERNING LAW 119 10.14 Submission to Jurisdiction; Waivers 119 10.15
Acknowledgements 120 10.16 Releases of Guarantees and Liens 121 10.17 Treatment
of Certain Information; Confidentiality 121 10.18 Automatic Debits 122 10.19
Judgment Currency 122 10.20 Patriot Act; Other Regulations 123 10.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 123

 



-iv-

 

 

Table of Contents

(continued)

 

Schedules

 

Schedule 1.1A:Commitments Schedule 1.1B: Existing Letters of Credit Schedule
4.4: Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.15: Subsidiaries Schedule 4.17: Environmental Matters Schedule
4.19(a): Financing Statements and Other Filings Schedule 7.2(d): Existing
Indebtedness Schedule 7.3(f): Existing Liens Schedule 7.8(e): Existing
Investments

 

Exhibits

 

Exhibit A:Form of Guarantee and Collateral Agreement Exhibit B: Form of
Compliance Certificate Exhibit C: Form of Secretary’s/Managing Member’s
Certificate Exhibit D: Form of Solvency Certificate Exhibit E: Form of
Assignment and Assumption Exhibits F-1 – F-4: Forms of U.S. Tax Compliance
Certificate Exhibit G: [Reserved] Exhibit H-1: Form of Revolving Loan Note
Exhibit H-2: Form of Swingline Loan Note Exhibit I: [Reserved]
Exhibit J: Form of Collateral Information Certificate Exhibit K: Form of Notice
of Borrowing Exhibit L: Form of Notice of Conversion/Continuation

 

-v-

 



 

CREDIT AGREEMENT

 

THIS Credit Agreement (this “Agreement”), dated as of March 11, 2020, is entered
into by and among YEXT, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and
SVB, as administrative agent and collateral agent for the Lenders (in such
capacities, together with any successors and assigns in such capacities, the
“Administrative Agent”).

 

recitals:

 

WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for working capital financing and letter of credit
facilities;

 

Whereas, the Lenders have agreed to extend a revolving credit facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $50,000,000, including a letter of
credit sub-facility in the aggregate availability amount of $30,000,000 (as a
sublimit of the revolving loan facility), and a swingline sub-facility in the
aggregate availability amount of $10,000,000 (as a sublimit of the revolving
loan facility);

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets; and

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a first priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its assets.

 

Now, Therefore, the parties hereto hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

1.1            Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50%, and (c) 1.00%. Any change in the ABR due to a change in any of
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, as the
case may be, shall be effective as of the opening of business on the effective
day of the change in such rates.

 

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Group Member.

 



1

 

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Group Member.

 

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

 

“Affected Lender”: as defined in Section 2.23.

 

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.

 

“Agent Parties”: as defined in Section 10.2(c)(ii).

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Alternative Currency”: each of the following currencies: Sterling or Euro,
together with each other currency (other than Dollars) that is approved in
accordance with Section 1.6.

 

“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

  



2

 

 

“Applicable Margin”: commencing on the first day of the first full fiscal
quarter ending after the Closing Date, the rate per annum set forth under the
relevant column heading below based on the applicable Average Daily Usage for
the prior fiscal quarter:

 

 

Level

 

Average Daily

Usage

  

Applicable Margin

for Eurodollar

Loans

  

 

Applicable
Margin for ABR
Loans

  III   

> 80%

   3.00%   0.00% II   

< 80% > 40%

   2.75%   Negative 0.25% I   <40%   2.50%   Negative 0.50%

 

Notwithstanding the foregoing, (a) until and including the last day of the first
full fiscal quarter ending after the Closing Date, the Applicable Margin shall
be the rates corresponding to Level I in the foregoing table, and (b) no
reduction to the Applicable Margin shall become effective at any time when an
Event of Default has occurred and is continuing.

 

“Applicable Time”: with respect to any Revolving Extensions of Credit and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the Issuing Lender, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Available Revolving Commitment”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time, minus (b) the Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit at such time,
minus (c) the Dollar Equivalent of the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time, minus (d) the aggregate principal balance of any Revolving Loans
outstanding at such time; provided that for purposes of calculating any Lender’s
Revolving Extensions of Credit for the purpose of determining such Lender’s
Available Revolving Commitment pursuant to Section 2.9(b), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $50,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.27 after the Closing Date.

 

“Average Daily Usage”: the average of the Usage for each day of the immediately
preceding fiscal quarter.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 



3

 

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Blocked Person”: as defined in Section 7.23.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or State of California are authorized
or required by law to close; provided that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided, that
for all purposes hereunder, any obligations of such Person that would have been
treated as operating leases in accordance with Accounting Standards Codification
840 (regardless of whether or not then in effect) shall be treated as operating
leases for purposes of all financial definitions, calculations and covenants,
without giving effect to Accounting Standards Codification 842 requiring
operating leases to be recharacterized or treated as capital leases.

 

“Capital Stock”: with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that any Indebtedness convertible into equity interests that
are not Disqualified Stock shall not constitute Capital Stock.

 



4

 

 

“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Cash Management Agreement in
connection with Cash Management Services, the applicable Cash Management Bank,
for its own or any of its applicable Affiliate’s benefit, as provider of such
Cash Management Services, cash or deposit account balances or, if the
Administrative Agent and the applicable Cash Management Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Cash Management Bank; or (c) with respect to Obligations in respect of any
Specified Swap Agreements, the applicable Qualified Counterparty, as Collateral
for such Obligations, cash or deposit account balances or, if such Qualified
Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; (i) in the case of any Group Member organized or having its
principal place of business outside the United States, investments denominated
in the currency of the jurisdiction in which such Group member is organized or
has its principal place of business which are similar and of comparable credit
quality to the items specified in clauses (b) through (h) above; or
(j) investments permitted by the Borrower’s board-approved investment policy (as
may be amended from time to time) as approved from time to time by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned; it being agreed that the Corporate Cash Investment Policy approved
by the Borrower’s board of directors on July 30, 2019 and delivered to the
Administrative Agent prior to the Closing Date is acceptable).

 

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

 



5

 

 

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), merchant services, direct deposit of payroll,
business credit card (including so-called "purchase cards", "procurement cards"
or "p-cards"), credit card processing services, debit cards, stored value cards,
and check cashing services identified in such Cash Management Bank’s various
cash management services or other similar agreements (each, a “Cash Management
Agreement”).

 

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Certificated Securities”: as defined in Section 4.19(a).

 

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis);
(b) except as permitted by Section 7.4, at any time, the Borrower shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each other Loan Party free and clear
of all Liens other than Liens permitted by Section 7.3; or (c) a “change of
control” or any comparable term under and as defined in any agreement governing
any other Indebtedness of the Group Members in an aggregate principal amount in
excess of $5,000,000.

 

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset shall constitute “Collateral.”

 

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower pursuant to Section 5.1, substantially
in the form of Exhibit J.

 

“Collateral-Related Expenses”: all reasonable costs and expenses of the
Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
reasonable costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

 



6

 

 

“Commitment”: as to any Lender, its Revolving Commitment.

 

“Commitment Fee Rate”: 0.25% per annum.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications”: as defined in Section 10.2(c)(ii).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Liabilities”: at any date, the sum of (a) all amounts that
would, in conformity with GAAP, be classified as liabilities (or any like
caption) on a consolidated balance sheet of the Group Members at such date that
mature within one year following the relevant date of determination, plus
(b) without duplication, all Obligations.

 

“Consolidated Quick Assets”: at any date, (a) all unrestricted cash and Cash
Equivalents subject to, at all times after the Perfection Date, a perfected
first priority Lien (subject only to Liens permitted by Section 7.3(k)) in favor
of the Administrative Agent, plus (b) all net billed Accounts, in each case, to
the extent appearing on a consolidated balance sheet of the Group Members at
such date.

 

“Consolidated Quick Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Quick Assets on such day to (b) the result of Consolidated
Current Liabilities for such period minus the current portion of Deferred
Revenue.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Control Agreement”: any account control agreement in form and substance
reasonably satisfactory to the Administrative Agent entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

 

“Covenant Testing Period”: each period (a) commencing on the last day of the
applicable fiscal quarter of the Borrower most recently ended before a Covenant
Trigger Event for which the Borrower was required to deliver to the
Administrative Agent financial statements pursuant to Section 6.1(b), and
(b) continuing until the Consolidated Quick Ratio as of the last day of each
month for three consecutive months is at least 2.00:1.00.

 



7

 

 

“Covenant Trigger Event”: the Consolidated Quick Ratio as of the last day of any
month is less than 2.00:1.00.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate”: as defined in Section 2.15(c).

 

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.

 

“Deferred Revenue”: the sum of (a) all unearned revenue reflected on the
consolidated balance sheet of the Group Members in accordance with GAAP and
(b) customer deposits.

 

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 



8

 

 

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

 

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (c) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (d) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(e) the aggregate Commitments of the Lenders are terminated.

 

“Disclosure Letter”: the disclosure letter, dated as of the date hereof,
delivered by each Loan Party to Administrative Agent for the benefit of the
Lenders.

 

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Group Member), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance or other disposition thereof (in
one transaction or in a series of transactions and whether effected pursuant to
a Division or otherwise) and any issuance of Capital Stock of any Group Member.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Group Members may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends. Notwithstanding the preceding sentence,
(i) any Capital Stock that would constitute Disqualified Stock solely because
the holders of the Capital Stock have the right to be paid upon liquidation,
dissolution, winding up or pursuant to such other applicable statutory or
regulatory obligations of the issuer of such Capital Stock will not constitute
Disqualified Stock if the terms of such Capital Stock provide that such payments
may not be made with respect to such Capital Stock unless such payments are made
in accordance with Section 7.6 hereof and (ii) if such Capital Stock is issued
pursuant to a plan or agreement for the benefit of the Borrower’s or its
Subsidiaries’ employees or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death, or disability.

 

9

 



 

“Division”: in reference to any Person which is an entity, the division of such
Person into two (2) or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act,
or any analogous action taken pursuant to any other applicable Requirements of
Law.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, (b) with respect to any amount denominated in any currency
other than Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate for the
purchase of Dollars with such currency.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

 

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of any Group Member directly or indirectly resulting from or based
upon (a) a violation of an Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



10

 

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

 

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Group Member may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Group Member in connection with any such Plan;
(p) receipt from the IRS of notice of the failure of any Qualified Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to qualify for exemption from taxation under
Section 501(a) of the Code; (q) the imposition of any lien (or the fulfillment
of the conditions for the imposition of any lien) on any of the rights,
properties or assets of any Loan Party or any ERISA Affiliate thereof, in either
case pursuant to Title I or IV of ERISA, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (r) the establishment
or amendment by any Group Member of any “welfare plan” as such term is defined
in Section 3(1) of ERISA, that provides post-employment welfare benefits in a
manner that could be reasonably likely to result in material liability of any
Loan Party.

 



11

 

 

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to  a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR); provided that the Eurodollar Base Rate
shall not be less than 1.00%. In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in Same Day Funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period; provided that, in all
events, such Eurodollar Base Rate shall not be less than 1.0%.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 1.0%.

 



12

 

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Subsidiary”: any Subsidiary that is (a) not a Domestic Subsidiary of
the Borrower or another Loan Party if becoming a Guarantor hereunder would
reasonably be expected to result in adverse tax consequences to any Group
Member, (b) a Foreign Subsidiary Holding Company if becoming a Guarantor
hereunder would reasonably be expected to result in adverse tax consequences to
any Group Member, or (c) an Immaterial Subsidiary; provided, that in any case of
the foregoing, such Subsidiary is not otherwise required to become a Guarantor
pursuant to Section 6.13.

 

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any withholding Taxes imposed under
FATCA.

 

“Existing Credit Facility”: the credit facility governed by that certain Amended
and Restated Loan and Security Agreement dated as of March 16, 2016, as amended.

 



13

 

 

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B
to the Disclosure Letter.

 

“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), (b) the Revolving Facility and (c) the Swingline Facility
(which is a sub-facility of the Revolving Facility).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by SVB from three federal funds brokers of recognized standing selected
by it.

 

“Fee Letter”: the letter agreement dated February 10, 2020, between the Borrower
and the Administrative Agent.

 

“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

 

“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
by the Administrative Agent and approved by the Borrower, regarding the
disbursement of Loan proceeds (if any) on the Closing Date, the funding and the
payment of the fees and expenses of the Administrative Agent and the Lenders
(including counsel to the Administrative Agent), and such other matters as may
be agreed to by the Borrower, the Administrative Agent and the Lenders.

 

“Foreclosed Borrowers”: as defined in Section 2.25.

 

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”: any direct or indirect Domestic Subsidiary
of the Borrower, substantially all of the assets of which consist of the Capital
Stock (or Capital Stock and other securities) of one or more controlled foreign
corporations (within the meaning of Section 957 of the Code) or other Foreign
Subsidiary Holding Companies.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 



14

 

 

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

“Funding Office”: the Revolving Loan Funding Office.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or the adoption of IFRS.

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Loan Parties, substantially in the form of
Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 



15

 

 

“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the requirements of Section 6.12 hereof and
the Guarantee and Collateral Agreement. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, no Excluded Subsidiary
shall be required to be a Guarantor, and no Subsidiary shall be required to
become a Guarantor if, in the reasonable judgment of the Administrative Agent
and the Borrower, the burden or cost of providing a guarantee shall be excessive
in view of the benefits to be obtained by the Secured Parties therefrom.

 

“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

 

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party (other than a Borrower or a Guarantor) designated as such by the
Borrower in writing and which as of such date (a) has generated less than 10% of
the Borrower’s consolidated total revenues determined in accordance with GAAP
for the four fiscal quarter period ending on the last day of the most recent
period for which financial statements have been delivered after the Closing Date
pursuant to Section 6.1(b); provided that all Subsidiaries that are individually
“Immaterial Subsidiaries” shall not have generated 15% or more of the Borrower’s
consolidated total revenues for such four fiscal quarter period, in each case
determined in accordance with GAAP, (b) owns no Capital Stock of any Subsidiary
that is not an Immaterial Subsidiary, (c) owns no material Intellectual Property
(excluding customer relationships, customer lists and Intellectual Property
licensed on a non-exclusive basis by a Loan Party to such Subsidiary) and (d) is
not otherwise required to become a Guarantor pursuant to Section 6.13.

 

“Increase”: as defined in Section 2.27.

 

“Increase Joinder”: an instrument, in form and substance reasonably satisfactory
to the Administrative Agent, by which a Lender becomes a party to this Agreement
pursuant to Section 2.27.

 

“Incurred”: as defined in the definition of “Pro Forma Basis”.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) current trade payables incurred in the ordinary course of such Person’s
business, (ii) any earn-out obligation if such obligation is not paid after
becoming due and payable or such obligation is reflected on the balance sheet in
accordance with GAAP and (iii) accruals for payroll and other liabilities,
including deferred compensation arrangements, in each case, accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations and all Synthetic Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all obligations of such Person with respect to
Disqualified Stock, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 



16

 

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnitee”: as defined in Section 10.5(b).

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. federal, state or foreign law,
including any Debtor Relief Law.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each fiscal quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

  



17

 

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), three
(3) or six (6) months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M. on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)          the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;

 

(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)         the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Group Members’
operations, (b) approved by Administrative Agent, and (c) not for speculative
purposes.

 

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

 

“Investments”: as defined in Section 7.8.

 

“IRS”: the Internal Revenue Service, or any successor thereto.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender or an
Affiliate thereof that may become an Issuing Lender pursuant to Section 3.11 or
3.12, with respect to Letters of Credit issued by such Lender or its Affiliate.
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender or other financial
institutions, in which case the term “Issuing Lender” shall include any such
Affiliate or other financial institution with respect to Letters of Credit
issued by such Affiliate or other financial institution.

 

“Issuing Lender Fees”: as defined in Section 3.3(a).

 



18

 

 

“LCA Election”: as defined in Section 1.4.

 

“LCA Test Date”: as defined in Section 1.4.

 

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment. All
L/C Advances shall be denominated in Dollars.

 

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or Increase Joinder pursuant
to which such L/C Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.

 

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”: at any time, the Dollar Equivalent of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, and
(b) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time. The L/C Exposure of
any L/C Lender at any time shall equal its L/C Percentage of the aggregate L/C
Exposure at such time.

 

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”: as defined in Section 3.3(a).

 

“L/C Lender”: a Lender with an L/C Commitment.

 

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.

 

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

 

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender, the L/C Lenders, and the Swingline Lender.

 

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 



19

 

 

“Letter of Credit Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition”: any Permitted Acquisition, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing and is being financed with an Increase; provided, that, in the event
the consummation of any such Permitted Acquisition shall not have occurred on or
prior to the date that is 120 days following the signing of the applicable
Limited Condition Acquisition Agreement, such Permitted Acquisition shall no
longer constitute a Limited Condition Acquisition for any purpose.

 

“Limited Condition Acquisition Agreement”: any agreement providing for a Limited
Condition Acquisition.

 

“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Loan Parties in Deposit
Accounts or Securities Accounts that are, at all times after the Perfection
Date, subject to a perfected first priority Lien (subject only to Liens
permitted by Section 7.3(k)) in favor of the Administrative Agent, and (b) the
Available Revolving Commitment at such time.

 

“Liquidity Differential”: at any date of determination, the result of the
Liquidity Threshold minus the Total Revolving Commitments.

 

“Liquidity Threshold”: at any date of determination, the greater of $75,000,000
and 150% of the Total Revolving Commitments.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, each Security Document, each Note, the Fee
Letter, the Flow of Funds Agreement, each Assignment and Assumption, each
Compliance Certificate, each Recurring Revenue Report, each Increase Joinder,
each Notice of Borrowing, each Notice of Conversion/Continuation, the Solvency
Certificate, the Collateral Information Certificate, each L/C-Related Document,
each subordination or intercreditor agreement and any agreement creating or
perfecting rights in cash collateral pursuant to the provisions of Section 3.10,
or otherwise, and any amendment, waiver, supplement or other modification to any
of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.

 



20

 

 

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Group
Members, taken as a whole; (b) a material impairment of the rights and remedies,
taken as a whole, of the Administrative Agent and the Lenders under the Loan
Documents, or of the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any material Loan Document to which it is a party.

 

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

“Minority Lender”: as defined in Section 10.1(b).

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

 

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note”: a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

 

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any Insolvency Proceeding
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans and
all other obligations and liabilities (including any fees or expenses that
accrue after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) of the Loan Parties (and the other Group Members
in the cash of obligations in respect of Cash Management Services) to the
Administrative Agent, the Issuing Lender, any other Lender, any applicable Cash
Management Bank, and any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Cash Management Agreement,
any Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, payment obligations, fees, indemnities, costs,
expenses (including all reasonable and documented out-of-pocket fees, charges
and disbursements of counsel to the Administrative Agent, the Issuing Lender,
any other Lender, any applicable Cash Management Bank, to the extent that any
applicable Cash Management Agreement requires the reimbursement by any
applicable Group Member of any such expenses, and any Qualified Counterparty)
that are required to be paid by any Group Member pursuant any Loan Document,
Cash Management Agreement, Specified Swap Agreement or otherwise. For the
avoidance of doubt, the Obligations shall not include (a) any obligations
arising under any warrants or other equity instruments issued by any Loan Party
to any Lender, or (b) solely with respect to any Guarantor that is not a
Qualified ECP Guarantor, any Excluded Swap Obligations of such Guarantor.

 



21

 

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

 

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

 

“Overadvance”: as defined in Section 2.8.

 

“Participant”: as defined in Section 10.6(d).

 

“Participant Register”: as defined in Section 10.6(d).

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 



22

 

 

“Payoff Letter”: a letter, in form and substance reasonably satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by SVB and the applicable Loan Parties to the effect that upon receipt by SVB of
the “payoff amount” (however designated) referenced therein, (a) the obligations
of the Group Members under the Existing Credit Facility shall be satisfied in
full, (b) the Liens held by SVB under the Existing Credit Facility shall
terminate without any further action, and (c) the Borrower and the
Administrative Agent (and their respective counsel and such counsels’ agents)
shall be entitled to file UCC-3 amendment statements, any other releases
reasonably necessary to further evidence the termination of such Liens.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Perfection Date”: the date that is 10 Business Days after the Closing Date (or
such later date as the Administrative Agent shall agree in its sole discretion).

 

“Permitted Acquisition”: as defined in Section 7.8(n).

 

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Group Member or to which any Group Member has ever made, or was obligated to
make, contributions, (b) a Pension Plan, or (c) a Qualified Plan.

 

“Platform”: is any of Debt Domain, Intralinks, Syndtrak, Debtx or a
substantially similar electronic transmission system.

 

“Preferred Stock”: the preferred Capital Stock of the Borrower, if any.

 

“Prime Rate”: the rate of interest per annum published in the money rates
section of the Wall Street Journal or any successor publication thereto as the
“prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of the Wall Street Journal,
becomes unavailable for any reason as determined by the Administrative Agent,
the “Prime Rate” shall mean the rate of interest per annum announced by the
Administrative Agent as its prime rate in effect at its principal office in the
State of California (such announced Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”):

 

(a)            pro forma effect will be given to any Indebtedness incurred by a
Group Member (including by assumption of then outstanding Indebtedness or by a
Person becoming a Subsidiary) (“Incurred”) after the beginning of the applicable
period and on or before the Determination Date to the extent the Indebtedness is
outstanding or is to be Incurred on the Determination Date, as if such
Indebtedness had been Incurred on the first day of such period;

 



23

 

 

(b)            pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Agreement applicable to the
Indebtedness) had been the applicable rate for the entire reference period; and

 

(c)            pro forma effect will be given to: (A) the acquisition or
disposition of companies, divisions or lines of businesses by a Group Member,
including any acquisition or disposition of a company, division or line of
business since the beginning of the reference period by a Person that became a
Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations; in each case of clauses (A) and
(B), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of the
Borrower in accordance with Regulation S-X under the Securities Act based upon
the most recent four full fiscal quarters for which the relevant financial
information is available.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.

 

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

 

“Recipient”: the (a) Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

 

“Recurring Revenue”: subscription and support revenue of the Group Members
received from the execution of customer contracts in the ordinary course of the
Borrower’s business, in each case determined in accordance with GAAP and
specifically excluding revenue or accounts received based on (a) sales of
inventory, goods, or equipment, (b) transaction revenue not received in the
ordinary course of business, (c) sales of services not in the ordinary course of
business, (d) revenue received due to one-time, non-recurring transactions,
installation and/or set-up fees, and (e) add-on purchases by the Borrower’s
existing clients not resulting in a continuing stream of revenue.

 



24

 

 

 

“Recurring Revenue Report”: as defined in Section 6.2.

 

“Refunded Swingline Loans”: as defined in Section 2.7(b).

 

“Register”: as defined in Section 10.6(c).

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Replacement Lender”: as defined in Section 2.23.

 

“Required Lenders”: at any time, (a) if only one Lender holds the Total
Outstanding Revolving Commitments, such Lender; and (b) if more than one Lender
holds the Total Outstanding Revolving Commitments, then at least two Lenders who
together hold more than 50% of the Total Revolving Commitments (including,
without duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the Revolving
Commitments of, and the portion of the Revolving Loans and participations in L/C
Exposure and Swingline Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders; provided
further that a Lender and its Affiliates shall be deemed one Lender.

 

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: with respect to any Loan Party, the chief executive
officer, president, vice president, chief financial officer, chief accounting
officer, treasurer, controller or comptroller of such Loan Party, but in any
event, with respect to financial matters, the chief financial officer, chief
accounting officer, treasurer, controller or comptroller of such Loan Party.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revaluation Date”: with respect to any Letter of Credit, each of the following:
(a) each date of issuance, amendment and/or extension of a Letter of Credit
denominated in an Alternative Currency, (b) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, (c) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (d) such additional dates as the
Administrative Agent or the Issuing Lender shall determine or the Required
Lenders shall require.

 



25

 

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or Increase Joinder pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder). The amount of the Total Revolving Commitments as
of the Closing Date is $50,000,000. The L/C Commitment and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b)  such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit (including the Existing Letter of Credit) at such
time, plus (c) the Dollar Equivalent of such Lender’s L/C Percentage of the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, plus (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”: as defined in Section 3.5(b).

 

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments of all Lenders shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Loans then outstanding constitutes of the aggregate
principal amount of all Revolving Loans then outstanding; provided that in the
event that the Revolving Loans are paid in full prior to the reduction to zero
of the Total Revolving Commitments, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

 

“Revolving Termination Date”: March 11, 2023.

 

“RR Growth Rate”: the amount (expressed as a percentage) of (a) (i) Recurring
Revenue for any trailing 4 fiscal quarter period minus (ii) the Recurring
Revenue for the same trailing 4 fiscal quarter period of the immediately
preceding year divided by (b) Recurring Revenue for the same trailing 4 fiscal
quarter period of the immediately preceding year.

 

“S&P”: Standard & Poor’s Ratings Services.

 



26

 

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 



“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Issuing Lender, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

 

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Cash Management Bank
(in its or their respective capacities as providers of Cash Management
Services), and any Qualified Counterparties.

 

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages (if any), (c) each Intellectual Property
Security Agreement, (d) each Deposit Account Control Agreement, (e) each
Securities Account Control Agreement, (f) all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party arising under any Loan
Document, (g) each Pledge Supplement, (h) each Assumption Agreement, and (i) all
financing statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

 

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(p), which Solvency
Certificate shall be in substantially the form of Exhibit D.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts generally as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 



27

 

 

“Specified Acquisition Agreement Representations”: such of the representations
and warranties made by the sellers and their Affiliates in the Limited Condition
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its applicable Affiliates) has the right
(taking into account any applicable cure provisions) to terminate its (or such
Affiliates’) obligations under the Limited Condition Acquisition Agreement, or
decline to consummate the acquisition (in each case, in accordance with the
terms thereof), as a result of a breach of such representations and warranties.

 

“Specified Representations”: those representations and warranties made in
Sections 4.3(a) (with respect to the organizational existence of the Loan
Parties only after giving effect to the Limited Condition Acquisition), 4.4
(excluding the third sentence thereof), 4.5 (solely with respect to the first
sentence and with respect to Operating Documents), 4.11, 4.14, 4.19, 4.20
(giving effect to the Limited Condition Acquisition and the incurrence of the
Increase loans in connection therewith), 4.28 and 4.29 (solely to the effect
that the use of proceeds of any Increase loans in connection with the Limited
Condition Acquisition on the date of the acquisition will not violate the
Foreign Corrupt Practices Act, the USA PATRIOT Act or sanctions administered by
OFAC).

 

“Specified Swap Agreement”: any Swap Agreement entered into by a Loan Party (or
in the sole discretion of the Administrative Agent, any other Group Member) and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into).

 

“Spot Rate”: for any currency, the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by it if the Administrative Agent does not have
as of the date of determination a spot buying rate for any such currency.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

 



28

 

 

“SVB”: as defined in the preamble hereto.

 

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that the following shall not constitute “Swap
Agreements”: (a) any phantom stock or similar plan providing for payments only
on account of services provided by current or former directors, officers,
employees or consultants of the Borrower and its Subsidiaries, (b) any stock
option or warrant agreement for the purchase of Capital Stock of the Borrower,
(c) the purchase of Capital Stock or Indebtedness (including securities
convertible into Capital Stock) of the Borrower pursuant to delayed delivery
contracts, accelerated stock repurchase agreements, forward contracts or other
similar agreements and (d) any of the items specified in the foregoing clauses
(a) through (c), to the extent the same constitutes a derivative embedded in a
convertible security issued by the Borrower.

 

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

 

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.

 

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7(c).

 

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 



29

 

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure”: as to any Lender at any time, the unused Commitments
and Revolving Extensions of Credit of such Lender at such time.

 

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$30,000,000.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

“Trade Date”: as defined in Section 10.6(b)(i)(B).

 

“Transferee”: any Eligible Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States” and “U.S.”: the United States of America.

 

“Usage”: the result, expressed as a percentage, of (a) the sum of (x) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, (y) the Dollar Equivalent of the aggregate amount of all Letter of
Credit disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, and (z) the aggregate principal balance of any
Loans (including Swingline Loans) outstanding at such time, divided by (b) the
Total Revolving Commitments at such time.

 

“USCRO”: the U.S. Copyright Office.

 

“USPTO”: the U.S. Patent and Trademark Office.

 

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

 

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

 



30

 

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Definitional Provisions.

 

(a)            Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)            As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, and
(vi) references to agreements (including this Agreement) or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.

 

(c)            The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, unless otherwise
specified. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (ii) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, and (iii) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

 

(d)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.

 

(e)            Any reference in any Loan Document to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a Division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a Division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any Division of a limited liability company shall constitute a separate
Person under the Loan Documents (and each Division of any limited liability
company that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person) on the first date of its existence. In connection with
any Division, if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then such asset
shall be deemed to have been transferred from the original Person to the
subsequent Person.

 



31

 

 

1.3          Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.4           Limited Condition Acquisitions. In connection with any action
being taken in connection with a Limited Condition Acquisition, for purposes of
determining compliance with any provision of this Agreement which requires the
calculation of Recurring Revenue or any other financial ratio or metric, at the
option of the Borrower (and, if the Borrower elects to exercise such option,
such option shall be exercised on or prior to the date on which the definitive
agreement for such Limited Condition Acquisition is executed) (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), then notwithstanding anything else to the
contrary contained in this Agreement, the date of determination of whether any
such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
period of four fiscal quarters then ended prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any basket
availability with respect to the incurrence of Indebtedness, the grant of Liens,
or the making of Investments, Restricted Payments, Dispositions, mergers and
consolidations or other transfer of all or substantially all of the assets of
any Loan Party or any Subsidiary on or following the relevant LCA Test Date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming both that such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and have not been consummated.

 

1.5           Exchange Rates.

 

(a)            The Administrative Agent or the Issuing Lender, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Revolving Extensions of Credit
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Lender, as applicable.

 

(b)            Wherever in this Agreement the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Lender, as the case may be.

 



32

 

 

1.6          Alternative Currencies.

 

(a)            The Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency”; provided that such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars, Any such request shall be subject to the approval of the Administrative
Agent and the Issuing Lender.

 

(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and Issuing Lender, in their sole discretion). After
receipt of such request, the Administrative Agent shall promptly notify the
Issuing Lender thereof. The Issuing Lender shall notify the Administrative
Agent, not later than ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.

 

(c)            Any failure by the Issuing Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the Issuing Lender of Letters of Credit to be issued in such
requested currency. If the Administrative Agent and the Issuing Lender consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

(d)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption.

 

(e)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(f)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

 

2.1           [Reserved].

 

2.2           [Reserved].

 

2.3           [Reserved]. 



 



33

 

 

2.4          Revolving Commitments.

 



(a)            Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit, and the Dollar Equivalent of the aggregate amount
of all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans, incurred on behalf of the Borrower and owing to such Lender,
does not exceed the amount of such Lender’s Revolving Commitment. In addition,
such aggregate obligations shall not at any time exceed the Total Revolving
Commitments in effect at such time. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13.

 

(b)            The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

2.5          Procedure for Revolving Loan Borrowing . The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M. (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of ABR Loans) (provided that
any such Notice of Borrowing of ABR Loans under the Revolving Facility to
finance payments under Section 3.5(a) may be given not later than 10:00 A.M. on
the date of the proposed borrowing), in each such case specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date. Each borrowing under the Revolving
Commitments shall be in an amount equal $100,000 or a whole multiple of $100,000
in excess thereof (or, if the then Available Revolving Commitments are less than
$100,000, such lesser amount); provided that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7. Upon receipt of any such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each such borrowing available to the Administrative
Agent for the account of the Borrower at the Revolving Loan Funding Office prior
to 12:00 P.M. on the Borrowing Date requested by the Borrower in Same Day Funds
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent or, if so specified in the
Flow of Funds Agreement, the Administrative Agent shall wire transfer or
otherwise credit all or a portion of such aggregate amounts to SVB (for
application against amounts then outstanding under the Existing Credit
Facility), in accordance with the wire instructions specified for such purpose
in the Flow of Funds Agreement.

 



34

 

 

2.6           Swingline Commitment . Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the amount of the Available Revolving Commitments would
be less than zero, and (c) the Borrower shall not use the proceeds of any
Swingline Loan to refinance any then outstanding Swingline Loan. During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only. The Borrower shall
repay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Termination Date. The Swingline Lender shall not make a
Swingline Loan during the period commencing at the time it has received notice
(by telephone or in writing) from the Administrative Agent at the request of any
Lender, acting in good faith, that one or more of the applicable conditions
specified in Section 5.2 (other than Section 5.2(d)) is not then satisfied and
has had a reasonable opportunity to react to such notice and ending when such
conditions are satisfied or duly waived.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)            Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M. on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter, on the Borrowing Date specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in Same Day Funds equal to the amount of the
Swingline Loan to be made by depositing such amount in the account designated in
writing to the Administrative Agent by the Borrower. Unless a Swingline Loan is
sooner refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b),
such Swingline Loan shall be repaid by the Borrower no later than five
(5) Business Days after the advance of such Swingline Loan.

 

(b)            The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s telephonic notice given by the Swingline Lender no later than 12:00
P.M. and promptly confirmed in writing, request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Revolving Loan Funding Office in Same Day Funds, not later than 10:00 A.M. one
Business Day after the date of such notice. The proceeds of such Revolving Loan
shall immediately be made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) immediately to pay the amount of any Refunded
Swingline Loan to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loan.

 



35

 

 

(c)            If prior to the time that the Borrower has repaid the Swingline
Loans pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

 

(d)            Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)            Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(f)            The Swingline Lender may resign at any time by giving 30 days’
prior notice to the Administrative Agent, the Lenders and the Borrower.
Following such notice of resignation from the Swingline Lender, the Swingline
Lender may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the Required Lenders and the successor Swingline Lender.
After the resignation or replacement of the Swingline Lender hereunder, the
retiring Swingline Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Swingline Lender under this Agreement and
the other Loan Documents with respect to Swingline Loans made by it prior to
such resignation or replacement, but shall not be required or permitted to make
any additional Swingline Loans.

 

2.8          Overadvances.

 

If at any time or for any reason the aggregate amount of the Total Revolving
Extensions of Credit exceeds the amount of the Total Revolving Commitments then
in effect (any such excess, an “Overadvance”), the Borrower shall immediately
pay the full amount of such Overadvance to the Administrative Agent, without
notice or demand. Any prepayment of any Revolving Loan that is a Eurodollar Loan
hereunder shall be subject to Borrower’s obligation to pay any amounts owing
pursuant to Section 2.21.

 



36

 

 

2.9          Fees.

 

(a)            Fee Letter. The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and to perform any other obligations contained therein.

 

(b)            Commitment Fee. As additional compensation for the Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, in arrears, on the first day of each calendar quarter of the
Borrower prior to the Revolving Termination Date and on the Revolving
Termination Date, a fee for the Borrower’s non-use of available funds in an
amount equal to the Commitment Fee Rate per annum multiplied by the difference
between (x) the Total Revolving Commitments (as they may be reduced or increased
from time to time) and (y) the sum of (A) the average for the period of the
daily closing balance of the Revolving Loans outstanding, (B) the Dollar
Equivalent of the aggregate undrawn amount of all Letters of Credit outstanding
at such time and (C) the Dollar Equivalent of the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.

 

(c)            Fees Nonrefundable. All fees payable under this Section 2.9 shall
be fully earned on the date paid and nonrefundable.

 

(d)            Increase in Fees. At any time that an Event of Default exists,
upon the request of the Required Lenders, the amount of any of the foregoing
fees due under subsection (b) shall be increased by adding 2.0% per annum
thereto.

 

2.10        Termination or Reduction of Revolving Commitments; Prepayments.

 

The Borrower shall have the right, without penalty or premium, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof (which prepayments may be made without penalty or premium other
than any amounts owing (if any) pursuant to Section 2.21), the Total Revolving
Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect; provided that if such notice indicates that such
termination or reduction is conditioned on the occurrence of a transaction it
may be revoked if such transaction is not consummated. Any such reduction shall
be in an amount equal to $1,000,000, or a whole multiple thereof (or, if the
then Total Revolving Commitments are less than $1,000,000, such lesser amount),
and shall reduce permanently the Revolving Commitments then in effect; provided
further, if in connection with any such reduction or termination of the
Revolving Commitments a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing (if any) pursuant to Section 2.21. The Borrower shall have the
right, without penalty or premium, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the L/C Commitments or, from
time to time, to reduce the amount of the L/C Commitments; provided that no such
termination or reduction of L/C Commitments shall be permitted if, after giving
effect thereto, the Total L/C Commitments shall be reduced to an amount that
would result in the aggregate L/C Exposure exceeding the Total L/C Commitments
(as so reduced); provided that if such notice indicates that such termination or
reduction is conditioned on the occurrence of a transaction it may be revoked if
such transaction is not consummated. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof (or, if the then Total L/C
Commitments are less than $1,000,000, such lesser amount), and shall reduce
permanently the L/C Commitments then in effect. The Borrower shall have the
right, without penalty or premium other than any amounts owing (if any) pursuant
to Section 2.21, at any time and from time to time to prepay any Loan in whole
or in part, upon not less than three (3) Business Days’ notice to the
Administrative Agent; provided that if such notice indicates that such
prepayment is conditioned on the occurrence of a transaction it may be revoked
if such transaction is not consummated. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 



37

 

 

2.11        [Reserved].

 

2.12        [Reserved].

 

2.13        Conversion and Continuation Options.

 

(a)            The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than 10:00
A.M. on the Business Day preceding the proposed conversion date; provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice in a Notice of Conversion/Continuation of such election
no later than 10:00 A.M. on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(b)            Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice in a Notice of Conversion/Continuation to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.14        Limitations on Eurodollar Tranches . Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

 

2.15        Interest Rates and Payment Dates.

 

(a)            Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.

 



38 

 

 

(b)            Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

 

(c)            During the existence of an Event of Default, at the request of
the Required Lenders, all outstanding Loans shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.15  plus 2.00% (the “Default Rate”);
provided that the Default Rate shall apply to all outstanding Loans
automatically and without any Required Lender consent therefor upon the
occurrence of any Event of Default arising under Section 8.1(a) or (f).

 

(d)            Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.15(c) shall be
payable from time to time on demand.

 

2.16        Computation of Interest and Fees.

 

(a)            Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

 

2.17        Inability to Determine Interest Rate.

 

(a)            If prior to the first day of any Interest Period, the
Administrative Agent or the Required Lenders shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(i) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (ii) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(iii) the Eurodollar Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, then, in any such case (i), (ii) or (iii),
the Administrative Agent shall promptly notify the Borrower and the relevant
Lenders thereof as soon as practicable thereafter. Any such determination shall
specify the basis for such determination and shall, in the absence of manifest
error, be conclusive and binding for all purposes. Thereafter, (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
last day of the then-current Interest Period, to ABR Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to Eurodollar Loans.

 



39 

 



 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.17(a)(i) or (ii) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.17(a)(i) or (ii) have not arisen but the supervisor for the
administrator of the LIBOR reporting system or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then Administrative Agent and Borrower
shall endeavor to establish an alternate rate of interest to LIBOR that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that if such alternate rate of interest shall be less than
1.0%, such rate shall be deemed to be 1.0% for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 12.7, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternative rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.17(b), only to the extent that LIBOR for such Interest Period is
not available or published at such time on a current basis), (x) any Eurodollar
Loans requested to be made shall be made as ABR Loans, and (y) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.



 

2.18       Pro Rata Treatment and Payments.

 

(a)          Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 

(b)          [Reserved]

 

(c)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M. on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the applicable Funding
Office, in Dollars (except as otherwise provided herein with respect to Letters
of Credit denominated in an Alternative Currency) and in Same Day Funds. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. Any payment in Dollars received
by the Administrative Agent after 10:00 A.M. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. All payments received by the Administrative Agent after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.



 

 40 

 



 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the proposed date of any borrowing that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date in accordance with Section 2, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not in fact made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith, on demand, such corresponding amount with interest thereon, for each
day from and including the date on which such amount is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, a rate equal to the
greater of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
rate per annum applicable to ABR Loans. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(f)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

 

(g)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(h)          The obligations of the Lenders hereunder to (i) make Revolving
Loans, (ii) fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) make payments pursuant to Section 9.7, as
applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

 

 41 

 





 

(i)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(j)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(k)          If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Revolving Percentage or L/C Percentage, as
applicable, of such payment on account of the Loans or participations obtained
by all of the Lenders, such Lender shall (a) notify the Administrative Agent of
the receipt of such payment, and (b) within five (5) Business Days of such
receipt purchase (for cash at face value) from the other Revolving Lenders or
L/C Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Revolving Loans made by them and/or participations in
the L/C Exposure held by them, as applicable, or make such other adjustments as
shall be equitable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of the other Lenders in accordance
with their respective Revolving Percentages or L/C Percentages, as applicable;
provided, however, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this clause (k) shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant, other than to the Borrower or any of its Affiliates (as
to which the provisions of this clause (k) shall apply). The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.18(k) may exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase. The provisions of this Section 2.18(k) shall not be construed to apply
to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section 2.18(k) shall
apply). The Borrower consents on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation. For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations.

 

 42 

 





 

(l)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

 

2.19       Illegality; Requirements of Law.

 

(a)          Illegality. If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

(b)          Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or the making or issuance of
any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its Loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

 43 

 



 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing, maintaining or participating in
Letters of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 



(c)          If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

 

(d)          For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case (i) and (ii) be deemed to be
a change in any Requirement of Law, regardless of the date enacted, adopted or
issued.

 

(e)          A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation. Notwithstanding anything to the contrary in this Section 2.19, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of the change in the Requirement of Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower arising pursuant to this Section 2.19 shall survive
the Discharge of Obligations and the resignation of the Administrative Agent.

 

 44 

 



 

2.20       Taxes.

 

For purposes of this Section 2.20, the term “Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law,
and the Borrower shall, and shall cause each other Loan Party, to comply with
the requirements set forth in this Section 2.20. If any applicable Requirements
of Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 



(b)          Payment of Other Taxes. The Borrower shall and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.

 

(c)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.20, the Borrower shall, or shall cause such other Loan Party to,
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)          Indemnification by Loan Parties. The Borrower shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.6 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

 

 45 

 



 

(f)          Status of Lenders.

 



(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)            executed copies of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

 

 46 

 



 

(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 



(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

 47 

 





 

(h)          Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the Discharge of
Obligations.

 

2.21       Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, (c) any failure by the
Borrower to make payment of any drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency or (d) for any reason, the making of
a prepayment of Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto. Such losses and expenses shall be equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any), over (ii) the amount
of interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the Discharge of Obligations.

 

2.22       Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19(b),
Section 2.19(c), Section 2.20(a), Section 2.20(b) or Section 2.20(d) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans affected by such event
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.19 or 2.20, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender; provided that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.19(b), Section 2.19(c), Section 2.20(a),
Section 2.20(b) or Section 2.20(d). The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment made at the request of the
Borrower.

 

 48 

 



 

2.23       Substitution of Lenders. Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such amount), with respect to any Lender (any such Lender described
in clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

(a)          a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.20 or of increased costs pursuant to
Section 2.19(b) or Section 2.19(c) (and, in any such case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.22 or is a Non-Consenting Lender);

 



(b)          a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

 

(c)          notice from the Administrative Agent that a Lender is a Defaulting
Lender;

 

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent and such Affected Lender: (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment (the replacing
Lender or lender in (i) or (ii) being a “Replacement Lender”); provided,
however, that the Borrower shall be liable for the payment upon demand of all
costs and other amounts arising under Section 2.21 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding. The Affected Lender replaced pursuant to this
Section 2.23 shall be required to assign and delegate, without recourse, all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Replacement Lenders that so agree to acquire and assume
all or a ratable part of such Affected Lender’s Loans and Commitment upon
payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), provided that if such Affected Lender
does not comply with Section 10.6 within ten (10) Business Days after the
Borrower’s request, the Administrative Agent is authorized to execute the
Assignment and Acceptance on behalf of such Affected Lender. Notwithstanding the
foregoing, with respect to any assignment pursuant to this Section 2.23, (a) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment shall result in a reduction in such compensation or payments
thereafter; (b) such assignment shall not conflict with applicable law and
(c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 2.23, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

 49 

 



 

2.24       Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definition of
Required Lenders.

 



(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (y) be held
as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(B)          Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

 50 

 





 

(iv)          Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligations of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that Non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Loans of that Lender plus
the aggregate amount of that Lender’s L/C Percentage of the Dollar Equivalent of
the then outstanding Letters of Credit. Subject to Section 10.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)          Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

 

(c)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.

 

 51 

 



 

(d)          Termination of Defaulting Lender. The Borrower may terminate the
unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Lender or any other Lender may have against such Defaulting
Lender.

 



2.25       Joint and Several Liability of the Borrowers.

 

If at any time there is more than one Person composing the Borrower:

 

(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligations.

 

(d)          The Obligations of each Borrower under the provisions of this
Section 2.25 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

 

 52 

 





 

(f)          Each Borrower represents and warrants to the Administrative Agent
and Lenders that such Borrower is currently informed of the financial condition
of the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

 

(g)          Each Borrower waives all rights and defenses (i) arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed such Borrower’s rights of subrogation
and reimbursement against any applicable Loan Party by the operation of
Section 580 or 726 of the California Code of Civil Procedure or otherwise, and
(ii) relating to any suretyship defenses available to it under the Uniform
Commercial Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2787
through 2855, 2899 and 3433.

 

(h)          Each Borrower waives all rights and defenses that such Borrower may
have because the Obligations are secured by real property at any time. This
means, among other things:

 

(i)          The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.

 

(ii)          If the Administrative Agent or any Lender forecloses on any
Collateral consisting of real property pledged by the Borrowers:

 

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

 

(B)          The Administrative Agent and Lenders may collect from such Borrower
even if the Administrative Agent or Lenders, by foreclosing on real property,
has destroyed any right such Borrower may have to collect from the other
Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

 53 

 



 

(i)          The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.

 



(j)          Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or Lenders with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

 

(k)          Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

 

(l)          Subject to the foregoing, to the extent that any Borrower shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations made to another Borrower hereunder or other Obligations incurred
directly and primarily by any other Borrower (an “Accommodation Payment”), then
the Borrower making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each other Borrower in an
amount, for each of such other Borrower, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

 54 

 





 

(m)            Each entity composing the Borrower hereby irrevocably appoints
Yext, Inc. as the borrowing agent and attorney-in-fact for all entities
composing the Borrower (the “Administrative Borrower”) which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by each entity composing the Borrower
that such appointment has been revoked and that another entity composing the
Borrower has been appointed Administrative Borrower. Each entity composing the
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(a) to provide Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any entity composing the Borrower and all
other notices and instructions under this Agreement and the other Loan
Documents, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Loan Documents.

 

2.26        Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

2.27        Incremental Facility.

 

(a)            At any time during the Revolving Commitment Period, the Borrower
may request from time to time from one or more existing Lenders or from other
Eligible Assignees reasonably acceptable to the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Borrower (but subject to the
conditions set forth in clause (b) below) that the Total Revolving Commitments
be increased by an amount not to exceed the Available Revolving Increase Amount
(each such increase, an “Increase”); provided that the Borrower may not request
an Increase on more than five occasions during the Revolving Commitment Period.
No Lender shall be obligated to increase its Revolving Commitments in connection
with a proposed Increase. The Administrative Agent shall invite each Lender to
provide a portion of the Increase ratably in accordance with its Revolving
Percentage of each requested Increase (it being agreed that no Lender shall be
obligated to provide an Increase and that any Lender may elect to participate in
such Increase in an amount that is less than its Revolving Percentage of such
requested Increase or more than its Revolving Percentage of such requested
Increase if other Lenders have elected not to participate in any applicable
requested Increase in accordance with their Revolving Percentage) and to the
extent, five (5) Business Days after receipt of invitation, sufficient Lenders
do not agree to provide the full amount of such Increase, then the
Administrative Agent may invite any prospective lender that satisfies the
criteria of being an “Eligible Assignee” to become a Lender in connection with
the proposed Increase. Any Increase shall be in an amount of at least
$10,000,000 (or, if the Available Revolving Increase Amount is less than
$10,000,000, such remaining Available Revolving Increase Amount) and integral
multiples of $1,000,000 in excess thereof. Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of the Increases to the Revolving Commitments exceed the Available Revolving
Increase Amount during the term of the Agreement. Each request for an Increase
delivered by the Borrower to the Administrative Agent shall set forth the amount
and proposed terms of the Increase.

 



55

 

 

(b)           Each of the following shall be conditions precedent to any
Increase of the Revolving Commitments in connection therewith:

 

(i)            any Increase shall be on the same terms (including the interest
rate, and maturity date), as applicable, as, and pursuant to documentation
applicable to, the Revolving Facility then in effect; provided that any such
Increase may provide for terms (including interest rate) more favorable to such
Increase lenders, if any existing Revolving Loans at the time of such Increase
are also provided the benefit of such more favorable terms (and the consent of
any existing Revolving Lender shall not be required to implement such terms);

 

(ii)           the Borrower shall have delivered a written request for such
Increase at least ten (10) Business Days prior to the requested establishment of
such Increase (or such later date as may be reasonably approved by the
Administrative Agent), which request shall set forth the amount and proposed
terms of the Increase;

 

(iii)          each lender agreeing to such Increase, the Borrower and the
Administrative Agent shall have signed an Increase Joinder (any Increase Joinder
may, with the consent of the Administrative Agent, the Borrower and the lenders
agreeing to such Increase, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.27 (including the preceding clause (ii)) and the
Borrower shall have executed any Notes requested by any Lender in connection
with the making of the Increase. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, an Increase Joinder reasonably
satisfactory to the Administrative Agent, and the amendments to this Agreement
effected thereby, shall not require the consent of any Lender other than the
Lender(s) agreeing to establish such Increase;

 

(iv)          immediately after giving pro forma effect to such Increase and the
use of proceeds thereof, each of the conditions precedent in Section 5.2(a) are
satisfied (other than in connection with Limited Condition Acquisitions, in
which case (i) Section 5.2(a) shall be satisfied only in connection with the
Specified Representations and (ii) the Specified Acquisition Agreement
Representations shall be true and correct on the date Loans are made under the
Increase, but only to the extent that the Borrower (or any of its Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its (or such Affiliates’) obligations under the Limited Condition Acquisition,
or to decline to consummate the Limited Condition Acquisition Agreement (in each
case, in accordance with the terms thereof) as a result of a breach of such
Specified Acquisition Agreement Representations);

 

(v)            immediately after giving pro forma effect to such Increase and
the use of proceeds thereof, (A) no Default or Event of Default shall have
occurred and be continuing at the time of such Increase (other than in
connection with Limited Condition Acquisitions, in which case there shall be
(x) no Default or Event of Default as of the LCA Test Date and (y) no Event of
Default under Section 8.1(a) or (f) immediately after giving pro forma effect to
such Increase) and (B) the Borrower shall be in compliance with the financial
covenants set forth in Section 7.1 hereof as of the end of the most recently
ended month and quarter for which financial statements are required to be
delivered prior to such Increase, and the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate evidencing compliance with the
requirements of this clause (v) (provided that in the case of a Limited
Condition Acquisition, such calculation shall be made in compliance with
Section 1.4);

 

(vi)          in connection with such Increase, the Borrower shall pay to the
Administrative Agent, for the benefit of the Administrative Agent or the
Increase lenders, as applicable, all fees that the Borrower has agreed to pay in
connection with such Increase (including pursuant to the Fee Letter); and

 



56

 

 

(vii)         upon each Increase in accordance with this Section 2.27, all
outstanding Loans, participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans held by each Lender shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Revolving Percentages and L/C Percentages,
pursuant to procedures reasonably determined by the Administrative Agent in
consultation with the Borrower.

 

(c)           Upon the effectiveness of any Increase, (i) all references in this
Agreement and any other Loan Document to the Revolving Loans shall be deemed,
unless the context otherwise requires, to include such Increase advanced
pursuant to this Section 2.27 and any amendments effected through the Increase
Joinder and (ii) all references in this Agreement and any other Loan Document to
the Revolving Commitment shall be deemed, unless the context otherwise requires,
to include the commitment to advance an amount equal to such Increase pursuant
to this Section 2.27.

 

(d)           The Revolving Loans and Revolving Commitments established pursuant
to this Section 2.27 shall constitute Revolving Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the UCC
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.

 

SECTION 3
LETTERS OF CREDIT

 

3.1           L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower (or any other Group Member so long as the Borrower is the applicant on
the applicable Application and such Group Member has furnished any documentation
required by the Issuing Lender pursuant to “know-your-customer” or any internal
requirements) on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed either the Total L/C Commitments or the Available
Revolving Commitment at such time. Each Letter of Credit shall (i) be
denominated in Dollars or in an Alternative Currency (it being agreed that the
Issuing Lender shall have no obligation to issue, renew or extent a Letter of
Credit in an Alternative Currency if the Issuing Lender as of any date of
determination does not issue Letters of Credit in such Alternative Currency) and
(ii) unless otherwise agreed to by the Administrative Agent, expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

 

(i)            such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;

 



57

 

 

(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

 

(iii)          the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one (1) Business Day prior to
the requested date of issuance, amendment, renewal or reinstatement of such
Letter of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

 

(iv)          any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;

 

(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

 

(vi)          such Letter of Credit is not denominated in Dollars or an
Alternative Currency;

 

(vii)         except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$250,000; or

 

(viii)        any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

3.2           Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days (or such longer period as is required by the Issuing Lender in
the case of a Letter of Credit denominated in an Alternative Currency) after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

 



58

 

 

3.3           Fees and Other Charges.

 

(a)           The Borrower agrees to pay, with respect to each Existing Letter
of Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) at any time there is more than one Lender
(other than Lenders that are Affiliates of one another), a fronting fee of
0.125% per annum on the Dollar Equivalent of the daily amount available to be
drawn under each such Letter of Credit to the Issuing Lender for its own account
(a “Letter of Credit Fronting Fee”), and (ii) a letter of credit fee equal to
1.75% per annum multiplied by the Dollar Equivalent of the daily amount
available to be drawn under each such Letter of Credit on the drawable amount of
such Letter of Credit to the Administrative Agent for the ratable account of the
L/C Lenders (determined in accordance with their respective L/C Percentages) (a
“Letter of Credit Fee”), in each case payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit, and (iii) the Issuing Lender’s standard and reasonable fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
for the account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.6.

 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

(c)           The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require. This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

(d)           Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

 

(e)           All fees payable under this Section 3.3 shall be fully earned on
the date paid and nonrefundable.

 

3.4           L/C Participations; Existing Letters of Credit.

 

(a)           L/C Participations. The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 



59

 

 

(b)           Existing Letters of Credit. On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

 

3.5           Reimbursement.

 

(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day. In the case of a Letter
of Credit denominated in an Alternative Currency, the Borrower shall reimburse
the Issuing Lender in such Alternative Currency, unless (A) the Issuing Lender
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the Issuing Lender
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Lender in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Lender shall notify the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. In
the event that a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars and the Dollar amount paid by the Borrower shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the Issuing Lender for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Same Day Funds; provided that the Borrower may, subject to
the satisfaction of the conditions to borrowing set forth herein, request in
accordance with Section 2.5 or Section 2.7(a) that such payment be financed with
a Revolving Loan or a Swingline Loan, as applicable, in an equivalent amount
and, to the extent so financed, the Borrower’s obligations to make such payment
shall be discharged and replaced by the resulting Revolving Loan or Swingline
Loan.

 

(b)           If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (and the Administrative Agent may apply Cash Collateral provided for
this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

 



60

 

 

3.6           Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower’s
obligations under this Section 3 shall not be impacted by any adverse change in
the relevant exchange rates or in the availability of the relevant Alternative
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit, or (B) the failure of
Issuing Lender or of any L/C Lender to honor a demand for payment under any
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Issuing Lender or such L/C
Lender (as finally determined by a court of competent jurisdiction).

 

3.7           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 



61

 

 

3.8           Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9           Interim Interest. If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the Dollar Equivalent of the unpaid amount thereof shall bear interest for the
account of the Issuing Lender, for each day from and including the date of such
L/C Disbursement to but excluding the date of payment by the Borrower, at the
rate per annum that would apply to such amount if such amount were a Revolving
Loan that is an ABR Loan; provided that the provisions of Section 2.15(c) shall
be applicable to any such amounts not paid when due.

 

3.10        Cash Collateral.

 

(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan or Swingline Loan pursuant to
Section 3.5(b), or (ii) if, as of the Letter of Credit Maturity Date, any L/C
Exposure for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then effective L/C Exposure in an amount
equal to 105% (110% in the case of a Letter of Credit denominated in an
Alternative Currency) of such L/C Exposure.

 

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% (110%
in the case of a Letter of Credit denominated in an Alternative Currency) of the
Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% (110% in the
case of a Letter of Credit denominated in an Alternative Currency) of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

 



62

 

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.24 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the existence of an Event of Default, and (B) that, subject to
Section 2.24, the Person providing such Cash Collateral and the Issuing Lender
may agree that such Cash Collateral shall not be released but instead shall be
held to support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by
the Borrower or any other Loan Party, such Cash Collateral shall remain subject
to any security interest and Lien granted pursuant to the Loan Documents
including any applicable Cash Management Agreement.

 

3.11        Additional Issuing Lenders. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

 

3.12        Resignation of the Issuing Lender. The Issuing Lender may resign at
any time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

 

3.13        Applicability of UCP and ISP. Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

 



63

 

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself and each of its Subsidiaries, that:

 

4.1           Financial Condition.

 

(a)           [Reserved].

 

(b)           The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of January 31, 2017, January 31, 2018 and January 31, 2019 and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as at January 31, 2020, and
the related unaudited consolidated statements of income and cash flows for the
twelve month period ended on such date, present fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the trailing twelve month period then ended (subject to normal
year end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as disclosed
on Schedule 4.1(b) to the Disclosure Letter, no Group Member has, as of the
Closing Date, any material Guarantee Obligations, contingent liabilities and
past due liabilities for taxes, or any long term leases or unusual forward or
long term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from January 31, 2020 to and including the date hereof, there
has been no Disposition by any Group Member of any material part of its business
or property.

 

4.2           No Change. Since January 31, 2020, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3           Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing (if applicable) under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing (if applicable) under the laws of each jurisdiction where the failure
to be so qualified or in good standing could reasonably be expected to have a
Material Adverse Effect and (d) is in material compliance with all Requirements
of Law except in such instances in which (i) such Requirement of Law is being
contested in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 



64

 

 

4.4           Power, Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described on Schedule 4.4 to the Disclosure Letter, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, and (ii) the filings referred
to in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5           No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
extensions of credit hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any material Contractual Obligation of any
Group Member and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Group Member has violated any Requirement
of Law or violated or failed to comply with any Contractual Obligation
applicable to a Group Member that could reasonably be expected to have a
Material Adverse Effect.

 

4.6           Litigation. Except as disclosed on Schedule 4.6 to the Disclosure
Letter, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or threatened in writing by or against any
Group Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

 

4.7           No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested credit extension.

 

4.8           Ownership of Property; Liens; Investments. Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.8. Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any. The Collateral Information Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party is the lessee as of the Closing Date.

 

4.9            Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim, unless such
claim could not reasonably be expected to have a Material Adverse Effect. The
use of Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of any Loan Party, threatened in writing to such effect.

 



65

 

 

4.10        Taxes. Each Group Member has (a) filed or caused to be filed all
Federal, material state income and other material tax returns that are required
to be filed and (b) has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member or where the amount is less than $500,000 in
the aggregate); no tax Lien has been filed, other than Liens for Taxes not yet
due and payable and Liens for Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member, and, to the knowledge of the Loan Parties,
no claim is being asserted, with respect to any such tax, fee or other charge.

 

4.11        Federal Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
“buying” or “carrying” “margin stock” (within the respective meanings of each of
the quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the Loan
Parties, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13        ERISA.

 

(a)            [reserved];

 

(b)           except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its ERISA Affiliates are in
compliance with all applicable provisions and requirements of ERISA with respect
to each Plan, and have performed all their obligations under each Plan;

 

(c)           except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect, no ERISA Event has occurred or is reasonably
expected to occur;

 

(d)           except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect, the Borrower and each of its ERISA Affiliates
have met all applicable requirements under the ERISA Funding Rules with respect
to each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;

 



66

 

 

(e)           as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and neither the Borrower nor any of its ERISA Affiliates
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage to fall below 60% as of the most recent
valuation date;

 

(f)            except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect and except to the extent required under
Section 4980B of the Code, no Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Borrower or any of its ERISA Affiliates;

 

(g)           as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $100,000;

 

(h)           except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect, the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which taxes could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code;

 

(i)            all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, except as in the aggregate could not reasonably be expected
to have a Material Adverse Effect, (ii) insured with a reputable insurance
company, except as in the aggregate could not reasonably be expected to have a
Material Adverse Effect, or (iii) (A) provided for or recognized in all material
respects in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto or (B) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;

 

(j)            except as in the aggregate could not reasonably be expected to
have a Material Adverse Effect, there are no circumstances which may give rise
to a liability in relation to any Plan which is not funded, insured, provided
for, recognized or estimated in the manner described in clause (i); and

 

(k)           (i) the Borrower is not and will not be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the assets of the Borrower do not
and will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101 as modified
by ERISA Section 3(42); (iii) the Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with the Borrower are not and will not be subject to
state statutes applicable to the Borrower regulating investments of fiduciaries
with respect to governmental plans.

 

4.14        Investment Company Act; Other Regulations. No Loan Party is required
to register as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.

 



67

 

 

4.15        Subsidiaries.

 

(a)           Except as disclosed to the Administrative Agent by the Borrower in
writing from time to time after the Closing Date, (a) Schedule 4.15 to the
Disclosure Letter sets forth the name and jurisdiction of organization of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than equity awards granted to employees, consultants or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of the Borrower, except as may be created by the
Loan Documents.

 

(b)           No Subsidiary which has been designated as an Immaterial
Subsidiary fails to satisfy the limitations set forth in the definition thereof.

 

(c)           The Loan Parties’ total revenues account for 70% or more of
consolidated total revenues of the Group Members determined in accordance with
GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(b).

 

4.16        Use of Proceeds. The proceeds of the Revolving Loans, Swingline
Loans and Letters of Credit shall be used to refinance existing Indebtedness, to
pay related fees and expenses and for general corporate purposes (including
Permitted Acquisitions).

 

4.17        Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)           except as disclosed on Schedule 4.17 to the Disclosure Letter, the
facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and, to the knowledge of the Loan Parties, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;

 

(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does any Loan Party have knowledge or reason to believe
that any such notice will be received or is being threatened;

 

(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

 

(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Loan Party, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 



68

 

 

(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f)            the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and except as set forth on
Schedule 4.17 to the Disclosure Letter, to the knowledge of the Borrower, there
is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

 

(g)            no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

4.18        Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or, when taken
together with the Borrower’s periodic filings with the SEC, omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

4.19        Security Documents.

 

(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) to the Disclosure Letter in
appropriate form are filed in the offices specified on Schedule 4.19(a) to the
Disclosure Letter, the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date,
none of the Loan Parties that is a limited liability company or partnership has
any Capital Stock that is a Certificated Security.

 



69

 

 

 

(b)            Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.

 

4.20            Solvency; Voidable Transaction. Each Loan Party is, and after
giving effect to the incurrence of all Indebtedness, Obligations and obligations
being incurred in connection herewith, will be and will continue to be, Solvent.
No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

 

4.21            Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

 

4.22            Designated Senior Indebtedness. The Loan Documents and all of
the Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

 

4.23            [Reserved].

 

4.24            Insurance. All insurance maintained by the Loan Parties is in
full force and effect, all premiums have been duly paid, no Loan Party has
received notice of violation or cancellation thereof, and there exists no
default under any requirement of such insurance. Each Loan Party maintains
insurance with financially sound and reputable insurance companies on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability, and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

 

4.25            No Casualty. No Loan Party has received any notice of, nor does
any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.

 

4.26            [Reserved].

 

4.27            [Reserved].

 

4.28            OFAC. No Group Member, nor, to the knowledge of any Group
Member, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or an entity that is, or is owned or controlled by an
individual or entity that is (a) currently the subject of any Sanctions, or
(b) located, organized or resident in a Designated Jurisdiction.

 

4.29            Anti-Corruption Laws. Each Group Member has conducted its
business in compliance in all material respects with applicable anti-corruption
laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 



70

 

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1              Conditions to Initial Extension of Credit. The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)            Loan Documents. The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:

 

(i)            this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Lender listed on Schedule 1.1A;

 

(ii)           the Collateral Information Certificate and the Disclosure Letter,
each executed by a Responsible Officer of the Borrower;

 

(iii)          if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Revolving Lender;

 

(iv)          if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrower in favor of such Swingline Lender;

 

(v)           the Guarantee and Collateral Agreement, executed and delivered by
each Grantor named therein;

 

(vi)          each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;

 

(vii)         each other Security Document, executed and delivered by the
applicable Loan Party party thereto; and

 

(viii)        the Flow of Funds Agreement, approved by the Borrower.

 

(b)            Financial Statements; Projections. The Administrative Agent shall
have received the Financial Statements set forth in Section 4.1.

 

(c)            Approvals. Except for the Governmental Approvals described on
Schedule 4.4 to the Disclosure Letter, all Governmental Approvals and consents
and approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the
execution and performance of the Loan Documents, and the consummation of the
transactions contemplated hereby, shall have been obtained and be in full force
and effect.

 

(d)            Secretary’s or Managing Member’s Certificates; Certified
Operating Documents; Good Standing Certificates. The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party, and (C) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (ii) a good
standing certificate for each Loan Party from its respective jurisdiction of
organization, and (iii) certificates for foreign qualification from each
jurisdiction where the failure of a Loan Party to be qualified could reasonably
be expected to have a Material Adverse Effect.

 



71

 

 

(e)            Responsible Officer’s Certificates.

 

(i)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

 

(ii)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower, dated as of the Closing Date and in
form and substance reasonably satisfactory to it, certifying (A) that the
conditions specified in Sections 5.2(a) and (d) have been satisfied, and
(B) that there has been no event or circumstance since January 31, 2020, that
has had or that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

(f)            Patriot Act, etc. The Administrative Agent and each Lender shall
have received, prior to the Closing Date, all documentation and other
information requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

 

(g)           Due Diligence Investigation. The Administrative Agent shall have
completed a due diligence investigation of the Group Members in scope, and with
results, satisfactory to the Administrative Agent and shall have been given such
access to the management, records, books of account, contracts and properties of
the Group Members and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as it shall
have requested.

 

(h)           Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.

 

(i)            Existing Credit Facility, Etc. (A) The Administrative Agent shall
have received a duly executed copy of the Payoff Letter, and (B) all obligations
of the Group Members in respect of the Existing Credit Facility shall,
substantially contemporaneously with the funding of the Loan proceeds on the
Closing Date have been paid in full.

 

(j)            Collateral Matters.

 

(i)            Lien Searches. The Administrative Agent shall have received the
results of recent lien, judgment and litigation searches in each of the
jurisdictions reasonably required by the Administrative Agent, and such searches
shall reveal no liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3, or Liens to be discharged on or prior to the Closing
Date.

 

(ii)           Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (A) the certificates, if any, representing the shares
of Capital Stock pledged to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (B) each promissory note (if
any) pledged to the Administrative Agent (for the benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 



72

 

 

(iii)           Filings, Registrations, Recordings, Agreements, Etc. Each
document (including any UCC financing statements) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded to create in favor of the Administrative Agent
(for the benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been executed and delivered to the
Administrative Agent or, as applicable, be in proper form for filing,
registration or recordation.

 

(k)            Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.6 hereof
and Section 5.2(b) of the Guarantee and Collateral Agreement, in form and
substance satisfactory to the Administrative Agent.

 

(l)             Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented at least one Business Day prior to the
Closing Date (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) for payment on or before the Closing Date.

 

(m)           Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel to the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(n)            [Reserved].

 

(o)            Borrowing Notices. The Administrative Agent shall have received,
in respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5.

 

(p)            Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate from the chief financial officer, chief
accounting officer or treasurer of the Borrower.

 

(q)            No Material Adverse Effect. There shall not have occurred since
January 31, 2020, any event or condition that has had or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(r)             No Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened, that could reasonably be expected to have a
Material Adverse Effect.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

 



73

 

 

5.2              Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit, but excluding any Revolving Loan
Conversion and any conversion or continuation of Loans pursuant to Section 2.13)
is subject to the satisfaction of the following conditions precedent:

 

(a)            Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects (or all respects, as applicable) as of such
earlier date, subject to the limitations set forth in Section 2.27.

 

(b)            Availability. With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.

 

(c)            Notices of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.

 

(d)            No Default. No Default or Event of Default shall have occurred
and be continuing as of or on such date or after giving effect to the extensions
of credit requested to be made on such date (other than in connection with
Limited Condition Acquisitions as set forth in Section 2.27, in which case there
shall be (i) no Default or Event of Default as of the LCA Test Date and (ii) no
Event of Default under Section 8.1(a) or (f) as of or on the date of such
Revolving Extension of Credit or after giving effect to the extensions of credit
requested to be made on such date and the use of proceeds thereof.

 

(e)            Pro Forma Covenant Compliance. Immediately after giving pro forma
effect to such extension of credit and the use of proceeds thereof, the Borrower
shall be in compliance with the financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month and fiscal quarter for
which financial statements were required to be delivered prior to the date of
such extension of credit (which shall be calculated in accordance with
Section 1.4 in the case of a Limited Condition Acquisition).

 

(f)             In the case of a Revolving Extension of Credit to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Administrative Agent or the Issuing Lender would make it impracticable for such
Revolving Extension of Credit to be denominated in the relevant Alternative
Currency.

 

(g)            Initial Extension of Credit. Other than with respect to the
Existing Letters of Credit, the Borrower shall have delivered the financial
statements required under Section 6.1(a) for the fiscal year ended January 31,
2020.

 



74

 

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit, or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

 

5.3              Post-Closing Conditions Subsequent. The Borrower shall satisfy
each of the conditions subsequent to the Closing Date specified in this
Section 5.3 to the reasonable satisfaction of the Administrative Agent, in each
case, by no later than the date specified for such condition below (or such
later date as the Administrative Agent shall agree in its sole discretion):

 

(a)            within 10 Business Days after the Closing Date, the
Administrative Agent shall have received Control Agreements with respect to all
of the Loan Parties’ Deposit Accounts and Securities Accounts (other than
Excluded Accounts (as defined in the Guarantee and Collateral Agreement)); and

 

(b)            the Borrower shall cause to be delivered to the Administrative
Agent no later than thirty (30) days after the Closing Date, to the extent not
delivered on the Closing Date, insurance certificates and accompanying
endorsements naming the Administrative Agent (for the benefit of the Secured
Parties) as an “additional insured” or “lender loss payee,” as applicable, with
respect to such insurance policies of the Loan Parties and satisfying the
requirements of Section 6.6 hereof, in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, each of the Loan Parties shall, and, where applicable, shall cause
each of its Subsidiaries to:

 

6.1              Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender:

 

(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income and
of cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent; and

 

(b)            as soon as available, but in any event not later than 45 days
after the end of each month occurring during each fiscal year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such month and the related unaudited consolidated
statements of income and of cash flows for such month, certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
year-end audit footnotes).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 



75

 

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

6.2              Certificates; Reports; Other Information. Furnish to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(k), to the relevant Lender):

 

(a)            [reserved];

 

(b)            concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer of the
Borrower stating that, to the best of such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) in
the case of financial statements delivered pursuant to Section 6.1(b), (w) a
report detailing the cash balance of each Group Member’s Deposit Accounts and
Securities Accounts as of the last day of such quarter, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Loan Party with the provisions of this Agreement
referred to therein as of the last day of the applicable fiscal period of the
Borrower, and (y) to the extent not previously disclosed to the Administrative
Agent, a description of any change in the jurisdiction of organization of any
Loan Party and a list of any registered Intellectual Property issued to, applied
for, or acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date), and (iii) in the case of financial
statements delivered pursuant to Section 6.1(a), updated insurance certificates
evidencing the insurance coverage required to be maintained pursuant to
Section 6.6;

 

(c)            as soon as available, and in any event no later than 60 days
after the end of each fiscal year of the Borrower, a detailed consolidated board
of director approved budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
each fiscal quarter of such fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
within 30 days after the adoption thereof, material revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d)            promptly, and in any event within ten (10) Business Days after
receipt thereof by any Group Member, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Group Member
(other than routine comment letters from the staff of the SEC relating to the
Borrower’s filings with the SEC);

 



76

 

 

(e)            within five days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that a Group
Member sends to the holders of any class of its Indebtedness or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(f)             upon reasonable request by the Administrative Agent, within five
(5) Business Days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a Material
Adverse Effect on any of the Governmental Approvals or otherwise on the
operations of the Group Members;

 

(g)            not later than 45 days after the end of January, April, July and
October, an SaaS and recurring revenue metric report, substantially in the form
of the file agreed upon between the Borrower and the Administrative Agent
labelled “Yext Recurring Revenue Report - Exhibit to 03.2020 Credit Agreement”
(or in such other form as may be reasonably satisfactory to the Administrative
Agent in its reasonable discretion); provided that if the Consolidated Quick
Ratio is at least 2.00:1.00 as of the last day of the applicable January, April,
July or October, such report may be delivered in the form of the file agreed
upon between the Borrower and the Administrative Agent on or around March 10,
2020 (or in such other form as may be reasonably satisfactory to the
Administrative Agent in its reasonable discretion) (each such report described
in this clause (g), a “Recurring Revenue Report”); and

 

(h)            promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request with
respect to the Group Members.

 

6.3              Collections.

 

The Borrower shall have the right to collect all Accounts unless and until an
Event of Default has occurred and is continuing. If requested by the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, (i) the Borrower shall immediately deliver all payments and proceeds
of its Accounts to the Administrative Agent in their original form, duly
endorsed and (ii) the Borrower shall deposit all proceeds of such Accounts into
one or more lockbox accounts, or such other “blocked accounts” as the
Administrative Agent may specify. Any such amounts actually paid to or collected
by the Administrative Agent pursuant to this Section 6.3 may, in the discretion
of the Administrative Agent, or at the direction of the Required Lenders, shall,
be applied by the Administrative Agent to the Obligations at any time during
which an Event of Default has occurred and is continuing, as provided by the
terms of this Agreement and the Guarantee and Collateral Agreement. Absent an
Event of Default, such proceeds shall be transferred to an operating account
that the Borrower maintains with the Administrative Agent.

 

6.4              Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 



77

 

 

6.5              Maintenance of Existence; Compliance. (a)(i) Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business or necessary for the performance by such Person of its
Obligations under any Loan Document, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of the Borrower) and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) comply with
all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each of its ERISA Affiliates to: (1) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal or state law; (2) cause each Qualified Plan to maintain
its qualified status under Section 401(a) of the Code; (3)  not become a party
to any Multiemployer Plan; (4) ensure that all liabilities under each Plan are
either (x) funded to at least the minimum level required by law or, if higher,
to the level required by the terms governing such Plan; (y) insured with a
reputable insurance company; or (z) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and (5) take commercially reasonable actions to ensure that the
contributions or premium payments to or in respect of each Plan are paid at no
less than the rates required under the rules of such Plan and in accordance with
the most recent actuarial advice received in relation to such Plan and
applicable law.

 

6.6              Maintenance of Property; Insurance. (a)  Keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear and casualty excepted, (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business, and (c) maintain flood insurance on all real property subject
to a Mortgage as required under Section 6.12(b).

 

6.7              Books and Records; Discussions. (a) Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) on 10 Business Days’ notice
(provided that no notice shall be required if an Event of Default has occurred
and is continuing) permit representatives of the Administrative Agent (who may
be accompanied by any Lender) to visit any of its properties as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers, directors and
employees of the Group Members and with their independent certified public
accountants; provided that (i) such visits shall not be undertaken more
frequently than once every 12 months unless an Event of Default has occurred and
is continuing, and (ii) nothing in this Section 6.7 shall require any Group
Member to take any action that would violate a confidentiality agreement or
waive any attorney-client or similar privilege (in each case, to the extent not
created in contemplation of such Group Member’s obligations hereunder).

 

6.8              Notices. Give prompt written notice to the Administrative Agent
of:

 

(a)            the occurrence of any Default or Event of Default;

 

(b)            any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

 



78

 

 

(c)            any litigation or proceeding affecting any Group Member (i) in
which any likely damages not covered by insurance could reasonably be expected
to have a Material Adverse Effect, (ii) in which injunctive or similar relief is
sought against any Group Member, which, if granted, could reasonably be expected
to have a Material Adverse Effect or (iii) which relates to any Loan Document;

 

(d)            (i)  promptly after the Borrower has knowledge or becomes aware
of the occurrence of any of the following ERISA Events affecting the Borrower or
any ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event: (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in contribution obligations or unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by
the Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of
ERISA or Section 412 of the Code; and

 

(ii)            (A) (1) promptly after request from the Administrative Agent,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates with the
IRS with respect to each Pension Plan and such other documents or governmental
reports or filings relating to any Pension Plan or Multiemployer Plan as the
Administrative Agent shall reasonably request, and (2) promptly after the
giving, sending or filing thereof, or the receipt thereof, copies of all notices
received by the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (B), without limiting the generality
of the foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

 

(e)            unless a Loan Party is a public company or an issuer of
securities that are registered with the SEC under Section 12 of the Exchange Act
or that is required to file reports under Section 15(d) of the Exchange Act, any
changes to the beneficial ownership information set forth in item 37 of the
Collateral Information Certificate in the event that (A) any individual shall
become the owner, directly or indirectly, of 25% or more of the equity interests
of the Borrower or (B) the individual identified in Section 37 of the Collateral
Information Certificate delivered on the Closing Date shall no longer be an
individual with significant responsibility for managing the Group Members. The
Loan Parties understand and acknowledge that the Secured Parties rely on such
true, accurate and up-to-date beneficial ownership information to meet their
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers;

 

(f)             [reserved]; and

 

(g)            any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.9              Environmental Laws.

 

(a)            Except as could not reasonably be expected to result in a
Material Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

 



79

 

 

(b)            Except as could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

 

6.10            Operating Accounts. Except as agreed to by the Administrative
Agent in its sole discretion, the Borrower and its Domestic Subsidiaries shall
maintain a banking relationship with SVB.

 

6.11            Audits. At reasonable times, on ten (10)  Business Day’s notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents or independent contractors,
shall have the right to inspect the Collateral and the right to audit and copy
any and all of any Loan Party’s books and records including ledgers, federal and
state tax returns, records regarding assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information. The foregoing inspections and
audits shall be at the Borrower’s expense, and the charge therefor shall be
$1,000 per person per day (or such higher amount as shall represent the
Administrative Agent’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses; provided that so long as no Event of Default
is existing at the time of such inspection or audit, the total charge therefor
payable by the Borrower shall not exceed $10,000. Such inspections and audits
shall not be undertaken more frequently than once every12 months, unless an
Event of Default has occurred and is continuing, and shall not be taken at any
time when both no Event of Default has occurred and is continuing and Liquidity
is greater than or equal to the Liquidity Threshold (of which no less than the
Liquidity Differential shall be cash or Cash Equivalents which satisfy clause
(a) of the definition of Liquidity). In the event the Borrower and the
Administrative Agent schedule an audit more than five (5) Business Days in
advance, and the Borrower cancels or seeks to or reschedules the audit with less
than five (5) days written notice to the Administrative Agent (without limiting
any of the Administrative Agent’s rights or remedies) then the Borrower shall
pay the Administrative Agent a fee of $1,000 plus any out-of-pocket expenses
incurred by the Administrative Agent to compensate the Administrative Agent for
the anticipated costs and expenses of the cancellation or rescheduling. The
foregoing audit and inspection rights shall not be duplicative of the rights set
forth in Section 6.7.

 

6.12            Additional Collateral, Etc.

 

(a)            With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (and in any event within ten Business Days or
such later date as the Administrative Agent may agree in its sole
discretion) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority (except as expressly permitted
by Section 7.3) security interest and Lien in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

 



80

 

 

(b)            With respect to any fee interest in any real property having a
fair market value (together with improvements thereof) of at least $1,000,000
acquired after the Closing Date by any Loan Party (other than any such real
property subject to a Lien expressly permitted by Section 7.3(g)), promptly (and
in any event within sixty (60) days (or such longer time period as the
Administrative Agent may agree in its sole discretion)) after such acquisition,
to the extent requested by the Administrative Agent, (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with title and extended coverage
insurance covering such real property in an amount not in excess of the fair
market value as reasonably estimated by the Borrower as well as a current ALTA
survey thereof, together with a surveyor’s certificate, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. In connection with the foregoing, no later than five
(5) Business Days prior to the date on which a Mortgage is executed and
delivered pursuant to this Section 6.12, in order to comply with the Flood Laws,
the Administrative Agent (for delivery to each Lender) shall have received the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”) and such other documents as any Lender may reasonably request to complete
its flood due diligence, (B) if the improvement(s) to the applicable improved
real property is located in a special flood hazard area, a notification to the
applicable Loan Party (if applicable) (“Loan Party Notice”) that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, (C) documentation
evidencing the applicable Loan Party’s receipt of any such Loan Party Notice
(e.g., countersigned Loan Party Notice, return receipt of certified U.S. Mail,
or overnight delivery), and (D) if the Loan Party Notice is required to be given
and, to the extent flood insurance is required by any applicable Requirement of
Law or any Lenders’ written regulatory or compliance procedures and flood
insurance is available in the community in which the property is located, a copy
of one of the following: the flood insurance policy, the applicable Loan Party’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance that complies with all applicable laws and
regulations reasonably satisfactory to the Administrative Agent and each Lender
(any of the foregoing being “Evidence of Flood Insurance”). Notwithstanding
anything contained herein to the contrary, no Mortgage will be executed and
delivered until each Lender has confirmed to the Administrative Agent that such
Lender has satisfactorily completed its flood insurance due diligence and
compliance requirements.

 

(c)            Subject to Section 6.13, with respect to any Subsidiary (other
than an Excluded Subsidiary) created or acquired after the Closing Date by any
Loan Party (including pursuant to a Permitted Acquisition) or if an Excluded
Subsidiary ceases to qualify as an Excluded Subsidiary, then except to the
extent compliance with this Section 6.12 is prohibited by existing Contractual
Obligations (so long as such prohibition is not incurred in contemplation of
such acquisition or the obligations hereunder) or Requirements of Law binding on
such Subsidiary or its properties, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such Subsidiary that is
owned directly by such Loan Party, (ii) deliver to the Administrative Agent such
documents and instruments as may be required to grant, perfect, protect and
ensure the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock (if applicable), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions as are
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement, with respect to such Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 



81

 

 

(d)            Subject to Section 6.13, with respect to any direct Foreign
Subsidiary that is an Excluded Subsidiary but not an Immaterial Subsidiary or
any direct Foreign Subsidiary Holding Company that is an Excluded Subsidiary but
not an Immaterial Subsidiary created or acquired after the Closing Date by any
Loan Party or if such Foreign Subsidiary ceases to qualify as an Excluded
Subsidiary, then except to the extent compliance with this Section 6.12 (x) is
prohibited by existing Contractual Obligations (so long as such prohibition is
not incurred in contemplation of such acquisition or the obligations hereunder)
or Requirements of Law binding on such Subsidiary or its properties, or
(y) could reasonably be expected to result in liability to the directors or
officers of any such Foreign Subsidiary under applicable Requirements of Law,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement, as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such Foreign Subsidiary or Foreign Subsidiary Holding Company that is
directly owned by any such Loan Party (provided that in no event shall more than
66% of the total outstanding voting Capital Stock of any such Foreign Subsidiary
or Foreign Subsidiary Holding Company be required to be so pledged, except in
the event that such Foreign Subsidiary shall cease to qualify as an Excluded
Subsidiary pursuant to Section 6.13 below, in such case 100% of the total
outstanding voting Capital Stock of such Foreign Subsidiary or Foreign
Subsidiary Holding Company shall be required), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if
certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action (including, as applicable, the delivery of any foreign law pledge
documents reasonably requested by the Administrative Agent) as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(e)            At the request of the Administrative Agent, each Loan Party shall
use commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral (excluding servers) having a value exceeding $2,000,000 is
stored or located, which agreement or letter shall contain a waiver or
subordination of all Liens or claims that the landlord or bailee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent. After the
Closing Date, except as provided in the last sentence of this paragraph, no
Collateral (excluding servers) with a value in excess of $2,000,000 shall be
stored at any new location without the prior written consent of the
Administrative Agent unless and until a reasonably satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to such location. Each Loan Party shall pay and perform its material
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.
Notwithstanding the foregoing, the Borrower shall not be required to obtain, or
use commercially reasonably efforts to obtain, a landlord’s agreement from its
Closing Date headquarters location prior to September 1, 2020, and shall only be
required to use commercially reasonable efforts to obtain a landlord’s agreement
from the landlord of its anticipated new headquarters location.

 



82

 

 

(f)            Notwithstanding the foregoing, (i) in the case of Foreign
Subsidiaries, all guarantees and security shall be subject to any applicable
general mandatory statutory limitations, fraudulent preference, equitable
subordination, foreign exchange laws or regulations (or analogous restrictions),
transfer pricing or “thin capitalization” rules, earnings stripping, exchange
control restrictions, applicable maintenance of capital, retention of title
claims, employee consultation or approval requirements, corporate benefit,
financial assistance, protection of liquidity, and similar laws, rules and
regulations and customary guarantee limitation language in the relevant
jurisdiction; provided that the relevant Group Member shall use commercially
reasonable endeavors to overcome such limitations (including by way of debt
pushdown or seeking requisite approvals), and (ii) Subsidiaries may be excluded
from the guarantee requirements in circumstances where (1) the Borrower and the
Administrative Agent reasonably agree that the cost or other consequence of
providing such a guarantee is excessive in relation to the value afforded
thereby or (2) in the case of Foreign Subsidiaries, such requirements would
contravene any legal prohibition, could reasonably be expected to result in any
violation or breach of, or conflict with, fiduciary duties or result in a risk
of personal or criminal liability on the part of any officer, director, member
or manager of such Subsidiary; provided that the relevant Loan Party shall use
commercially reasonable endeavors to overcome such limitations. As a result of
the limitations in clause (i) above, the Administrative Agent may elect to waive
the requirement to cause a Group Member to become a Guarantor hereunder and such
Group Member shall not be a Loan Party for any purposes hereof.

 

6.13            Loan Party Asset and Revenue Coverage.

 

(a)            At any time that (i) Liquidity is less than the Liquidity
Threshold (of which no less than the Liquidity Differential shall be cash or
Cash Equivalents which satisfy clause (a) of the definition of Liquidity) and
(ii) the consolidated total revenues of the Loan Parties fail to account for 70%
or more of consolidated total revenues of the Group Members determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.1(b), the Borrower shall promptly
cause a sufficient number of Subsidiaries which are reasonably acceptable to the
Administrative Agent (including for the avoidance of doubt any direct Foreign
Subsidiaries or Immaterial Subsidiaries as may be required to satisfy this
Section 6.13) as are not then Guarantors to become a Guarantor (and deliver such
documents, certificates and opinions as may be required to secure a perfected
first priority Lien in favor of the Administrative Agent and as otherwise
reasonably requested by the Administrative Agent) so that, when the total
revenue of the Loan Parties are recalculated to include the revenues of such new
Guarantors the total revenues of the Loan Parties shall account for 70% or more
of consolidated total revenues of the Group Members determined in accordance
with GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(b).

 

(b)            At any time that Liquidity is less than the Liquidity Threshold
(of which no less than the Liquidity Differential shall be cash or Cash
Equivalents which satisfy clause (a) of the definition of Liquidity), the
aggregate balance of cash and Cash Equivalents of all Group Members that are not
Loan Parties shall not exceed the sum of (i) 20% of the Total Revolving
Commitments plus (ii) $10,000,000 for more than 5 consecutive Business Days.

 

(c)            Maintain ownership of and title to all of the Group Members’
material Intellectual Property (excluding customer relationships, customer lists
and Intellectual Property licensed on a non-exclusive basis by a Loan Party to a
Group Member that is not a Loan Party) with a Loan Party; provided, that, upon a
determination by the Borrower in its reasonable business judgment and notice to
the Administrative Agent that it is in the best interests of the Borrower to
transfer non-U.S. rights to the Group Members’ Intellectual Property to a Group
Member that is not a Loan Party, the Administrative Agent agrees to negotiate in
good faith to facilitate such transaction, which may be conditioned on certain
amendments (subject to approval by requisite Lenders and the Borrower) to the
Loan Documents or other protections in connection therewith for the benefit of
the Secured Parties.

 



83

 

 

6.14            Use of Proceeds. Use the proceeds of each credit extension only
for the purposes specified in Section 4.16.

 

6.15            Designated Senior Indebtedness. Cause the Loan Documents and all
of the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Indebtedness of the Loan
Parties.

 

6.16            Anti-Corruption Laws. Conduct its business in compliance in all
material respects with all applicable anti-corruption laws and maintain policies
and procedures designed to promote and achieve compliance with such laws.

 

6.17            Further Assurances. Execute any further instruments and take
such further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.

 

SECTION 7
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, no Loan Party shall, nor shall any Loan Party permit any of its
respective Subsidiaries to, directly or indirectly:

 

7.1              Financial Condition Covenants.

 

(a)            Consolidated Quick Ratio. Permit the Consolidated Quick Ratio, as
of the last day of any month to be less than 1.50:1.00.

 

(b)            Recurring Revenue. During a Covenant Testing Period, permit the
RR Growth Rate for any trailing 4 fiscal quarter period ending on the last day
of each fiscal quarter of the Borrower to be less than 20%.

 

7.2              Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)            Indebtedness of any Loan Party pursuant to any Loan Document and
under any Cash Management Agreement;

 

(b)            Indebtedness of (i) any Loan Party owing to any other Loan Party;
(ii) any Group Member (which is not a Loan Party) owing to any other Group
Member (which is not a Loan Party); (iii) any Group Member (which is not a Loan
Party) owing to any Loan Party, which constitutes an Investment permitted by
Section 7.8(f)(iii); provided, that, such Indebtedness owing to a Loan Party
shall be evidenced by a master promissory note and such promissory note shall be
pledged as Collateral; and (iv) any Loan Party owing to any Group Member (which
is not a Loan Party); provided that such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent;

 

(c)            Guarantee Obligations (i) of any Loan Party of the Indebtedness
of any other Loan Party; (ii) of any Group Member (which is not a Loan Party) of
the Indebtedness of any Loan Party; (iii) by any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member (which is not a Loan
Party) or (iv) of any Loan Party of the Indebtedness of any Group Member that is
not a Loan Party, so long as the aggregate amount of such Guarantee Obligations
is an Investment permitted by Section 7.8(f)(iii); provided that, in any case of
clauses (i), (ii), (iii) or (iv), the underlying Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

 



84

 

 

 

(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) to the Disclosure Letter and any refinancings, refundings,
renewals or extensions thereof (which do not shorten the maturity thereof or
increase the principal amount thereof, except by an amount equal to a reasonable
premium and other fees and expenses reasonably incurred in connection
therewith);

 

(e)           Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money financing) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $2,000,000 at any
one time outstanding and any refinancings, refundings, renewals or extensions
thereof (which do not shorten the maturity thereof or increase the principal
amount thereof, except by an amount equal to a reasonable premium and other fees
and expenses reasonably incurred in connection therewith);

 

(f)            [Reserved];

 

(g)           Surety Indebtedness and any other Indebtedness in respect of
letters of credit, banker’s acceptances, bank guarantees or similar
arrangements, provided that the aggregate amount of any such Indebtedness
outstanding at any time shall not exceed $3,000,000;

 

(h)           unsecured Indebtedness of the Group Members in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$500,000 at any one time outstanding;

 

(i)            obligations (contingent or otherwise) of the Group Members
existing or arising under any Specified Swap Agreement, provided that such
obligations are (or were) entered into by such Person in accordance with
Section 7.13 and not for purposes of speculation;

 

(j)            Indebtedness of a Person (other than a Loan Party or an existing
Subsidiary) existing at the time such Person is merged with or into a Loan Party
or a Subsidiary or becomes a Subsidiary, provided that (i) such Indebtedness was
not, in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, (iii) with respect to any such Person who
becomes a Subsidiary, (A) such Subsidiary and any of its Subsidiaries are the
only obligors in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary and any of its Subsidiaries secure such Indebtedness, and (iv) the
aggregate amount of such Indebtedness does not exceed $2,500,000 in the
aggregate;

 

(k)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(l)            Indebtedness in the form of purchase price adjustments, earn
outs, deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with Investments permitted by Section 7.8; provided that the amount of such
obligation shall be deemed part of the cost of such Investment (the amount of
which shall be deemed to be the amount required to be accrued as a liability in
accordance with GAAP or the amount actually paid);

 

(m)          Indebtedness consisting of the financing of insurance premiums; and

 

(n)           Indebtedness not otherwise permitted by this Section in an
aggregate amount not to exceed $2,500,000 at any time outstanding.

 



 85 

 

 

7.3          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a)         Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;

 

(b)         carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA) or deposits made in connection with Permitted Acquisitions;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Group Member;

 

(f)            Liens in existence on the date hereof listed on Schedule
7.3(f) to the Disclosure Letter; provided that (i) no such Lien is spread to
cover any additional property after the Closing Date, (ii) the amount of
Indebtedness or obligations secured or benefitted thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured thereby is
permitted by Section 7.2(d);

 

(g)            Liens securing Indebtedness incurred pursuant to
Section 7.2(e) to finance the acquisition of fixed or capital assets; provided
that (i) such Liens shall be created substantially simultaneously with, or
within ninety (90) days after, the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (iii) the amount of Indebtedness secured
thereby is not increased, except by an amount permitted by Section 7.2(e);

 

(h)            Liens created pursuant to the Security Documents;

 

(i)            (x) any interest or title of a lessor or licensor under any lease
or license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed, (y) leases, licenses,
subleases and sublicenses of real property granted to others in the ordinary
course of business and (z) non-exclusive licenses of Intellectual Property in
the ordinary course of business;

 

(j)            judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;

 

(k)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

 



 86 

 

 

(l)           (i) cash deposits and liens on cash and Cash Equivalents pledged
to secure Indebtedness permitted under Section 7.2(g), (ii) Liens securing
reimbursement obligations with respect to letters of credit, banker’s
acceptances, bank guarantees permitted by Section 7.2(g) that encumber documents
and other property relating to such letters of credit, and (iii) Liens securing
Obligations under any Specified Swap Agreements permitted by Section 7.2(i);

 

(m)         [reserved];

 

(n)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Group Member or becomes a
Subsidiary of a Group Member or acquired by a Group Member; provided that
(i) such Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness or obligation
secured by such Lien is not prohibited under Section 7.2;

 

(o)           the replacement, extension or renewal of any Lien permitted by
clause (m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

 

(p)           Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to all Group
Members) $2,500,000 at any one time;

 

(q)           Liens on insurance proceeds in favor of insurance companies
granted solely to secured financed insurance premiums;

 

(r)            Liens in favor of custom and revenue authorities arising as a
matter of law to secure the payment of custom duties in connection with the
importation of goods;

 

(s)            Liens on any earnest money deposits required in connection with a
Permitted Acquisition or consisting of earnest money deposits required in
connection with an acquisition of property not otherwise prohibited hereunder;
and

 

(t)             Liens securing Indebtedness permitted by Section 7.2(n).

 

7.4          Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)           (i) any Group Member that is not a Loan Party may be merged,
amalgamated or consolidated with or into (A) any Loan Party (provided that a
Loan Party shall be the continuing or surviving Person, or the continuing or
surviving Person shall become a Loan Party substantially contemporaneous with
such merger, amalgamation or consolidation) or (B) any Group Member that is not
a Loan Party, and (ii) any Loan Party may be merged, amalgamated or consolidated
with or into with any other Loan Party (provided that if such merger,
amalgamation or consolidation involves the Borrower, the Borrower shall be the
continuing or surviving Person);

 



 87 

 

 

(b)          (i) any Group Member that is not a Loan Party may Dispose of any or
all of its assets (including upon voluntary liquidation, dissolution or
otherwise) (A) to any other Group Member or (B) pursuant to a Disposition
permitted by Section 7.5; and (ii) any Loan Party (other than the Borrower) may
Dispose of any or all of its assets (including upon voluntary liquidation,
dissolution or otherwise) (A) to any other Loan Party or (B) pursuant to a
Disposition permitted by Section 7.5;

 

(c)           any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation; and

 

(d)           any Subsidiary that is a limited liability company may consummate
a Division as the dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable dividing Person are held by one or more
Guarantors.

 

7.5          Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)           Dispositions of obsolete, worn out or surplus property in the
ordinary course of business;

 

(b)           Dispositions of Inventory in the ordinary course of business;

 

(c)           Dispositions permitted by Sections 7.4(b)(i)(A) and (b)(ii)(A);

 

(d)           the sale or issuance of the Capital Stock of a Subsidiary of the
Borrower (i) to the Borrower or any other Loan Party, or (ii) by a Subsidiary
that is not a Loan Party to another Subsidiary that is not a Loan Party or
(iii) in connection with any transaction that does not result in a Change of
Control;

 

(e)           the use or transfer of money, cash or Cash Equivalents in a manner
that is not prohibited by the terms of this Agreement or the other Loan
Documents;

 

(f)            the non-exclusive licensing of patents, trademarks, copyrights,
and other Intellectual Property rights in the ordinary course of business;

 

(g)           the Disposition of property (i) from any Loan Party to any other
Loan Party, and (ii) from any Group Member (which is not a Loan Party) to any
other Group Member; provided that in each case in which there is a Lien over the
relevant property in favor of the Administrative Agent in advance of the
Disposition, an equivalent Lien will be granted to the Administrative Agent by
the Group Member which acquires the property;

 

(h)           Dispositions of property subject to a Casualty Event;

 

(i)            leases or subleases of real property;

 

(j)            the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

 

(k)           any abandonment, cancellation, non-renewal or discontinuance of
use or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that the Borrower determines in good faith is desirable in the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

 



 88 

 

 

(l)            Dispositions of other property having a book value not to exceed
$2,500,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and

 

(m)          Restricted Payments permitted by Section 7.6, Investments permitted
by Section 7.8 and Liens permitted by Section 7.3.

 

provided, however, that any Disposition made pursuant to this Section 7.5 (other
than Dispositions (x) solely between Loan Parties, (y) Dispositions solely
between Group Members that are not Loan Parties or (z) Dispositions between a
Loan Party and a Group Member that is not a Loan Party in which the terms
thereof in favor of a Loan Party are at least arm’s length terms) shall be made
in good faith on an arm’s length basis for fair value.

 

7.6          Restricted Payments. Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, pay any earn-out payment, seller debt or deferred
purchase price payments, declare or pay any dividend (other than dividends
payable solely in Capital Stock (other than Disqualified Stock) of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

 

(a)           any Group Member may make Restricted Payments to any Loan Party
and any Group Member that is not a Loan Party may make Restricted Payments to
any other Group Member;

 

(b)           each Loan Party may, (i) purchase Capital Stock from present or
former officers, directors, employees, consultants, advisors, or other service
providers of any Group Member upon the death, disability or termination of
employment of such officer, director, employee, consultant, advisor, or service
provider; provided that the aggregate amount of payments made under this clause
(i) shall not exceed $5,000,000 during any fiscal year of the Borrower, and
(ii) declare and make dividend payments or other distributions payable solely in
Capital Stock (other than Disqualified Stock) of the Borrower;

 

(c)           [reserved];

 

(d)           each Group Member may purchase, redeem or otherwise acquire
Capital Stock issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Capital Stock (other than Disqualified
Stock); provided that any such issuance is otherwise permitted hereunder
(including by Section 7.5(d));

 

(e)           (i) each Group Member may make repurchases of Capital Stock deemed
to occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) each Group Member may make repurchases of Capital Stock deemed to occur
upon the withholding of a portion of the Capital Stock issued, granted or
awarded to a current or former officer, director, employee or consultant to pay
for the taxes payable by such Person upon such issuance, grant or award (or upon
vesting thereof);

 



 89 

 

 

(f)            each Group Member may deliver its common Capital Stock upon
conversion of any convertible Indebtedness having been issued by the Borrower;
provided that such Indebtedness is otherwise permitted by Section 7.2; and

 

(g)           other Restricted Payments so long as immediately after giving
effect thereto, Liquidity is at least the Liquidity Threshold (of which no less
than the Liquidity Differential shall be cash or Cash Equivalents which satisfy
clause (a) of the definition of Liquidity) and if the foregoing Liquidity test
cannot be satisfied, in an aggregate amount not to exceed $1,000,000 in any
fiscal year of the Group Members.

 

7.7          [Reserved].

 

7.8          Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in cash and Cash Equivalents;

 

(c)           Guarantee Obligations permitted by Section 7.2 and Guarantee
Obligations of obligations not constituting Indebtedness arising in the ordinary
course of business;

 

(d)           loans and advances to employees, officers, consultants and
directors of any Group Member in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members not to exceed $500,000 at any one time outstanding;

 

(e)           Investments existing on the Closing Date and set forth on Schedule
7.8 to the Disclosure Letter;

 

(f)            intercompany Investments by (i) any Loan Party in any other Loan
Party, (ii) any Group Member that is not a Loan Party in any other Group Member,
(iii) any Loan Party in any Group Member that is not a Loan Party to the extent
(x) no Default or Event of Defaults exists or would result therefrom,
(y) immediately after giving effect to such Investment, Liquidity is at least
the Liquidity Threshold (of which no less than the Liquidity Differential shall
be cash or Cash Equivalents which satisfy clause (a) of the definition of
Liquidity) and (z) such Investments (valued at cost) do not exceed $50,000,000
in any fiscal year of the Group Members; provided that with respect to this
clause (iii), if the Liquidity in subclause (y) above cannot be satisfied at the
time of any such Investment, all such Investments made while such Liquidity
threshold cannot be satisfied shall be limited to $2,500,000 in any fiscal year;
provided, further, that, for the avoidance of doubt, any intercompany management
fees owed to a Loan Party that are converted into Capital Stock in the ordinary
course of business consistent with past practice shall not constitute
“Investments” or (iv) the Borrower in Yext Limited consisting of the Capital
Stock of Yext S.a.r.l;

 

(g)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

 

(h)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

 



 90 

 

 

(i)            Investments held by any Person as of the date such Person is
acquired in connection with a Permitted Acquisition, provided that (A) such
Investments were not made, in any case, by such Person in connection with, or in
contemplation of, such Permitted Acquisition, and (B) with respect to any such
Person which becomes a Subsidiary as a result of such Permitted Acquisition,
such Subsidiary remains the only holder of such Investment (except in the case
of Cash Equivalents);

 

(j)            so long as no Event of Default exists at the time of such
Investment or immediately after giving effect thereto, in addition to
Investments otherwise expressly permitted by this Section 7.8, any Investments
so long as immediately after giving effect thereto, Liquidity is at least the
Liquidity Threshold (of which no less than the Liquidity Differential shall be
cash or Cash Equivalents which satisfy clause (a) of the definition of
Liquidity), and if the foregoing Liquidity test cannot be satisfied, in an
aggregate amount not to exceed $1,000,000 in any fiscal year of the Group
Members;

 

(k)           deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.3;

 

(l)            the licensing or contribution of Intellectual Property pursuant
to joint marketing or joint venture arrangements with other Persons in the
ordinary course of business;

 

(m)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions; and

 

(n)           purchases or other acquisitions by any Group Member of the Capital
Stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”; it being agreed that any such purchase
or acquisition consummated in reliance on Section 7.8(j) shall constitute a
Permitted Acquisition regardless of whether the requirements set forth in the
proviso below are satisfied); provided that, with respect to each such purchase
or other acquisition consummated pursuant to this Section 7.8(n):

 

(i)              the newly-created or acquired Subsidiary (or assets acquired in
connection with such asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business permitted by Section 7.17;

 

(ii)             all transactions related to such purchase or acquisition shall
be consummated in all material respects in accordance with all Requirements of
Law;

 

(iii)            no Loan Party shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition (or in the case of
a Limited Condition Acquisition, as of the LCA Test Date), could reasonably be
expected to result in the existence or incurrence of a Material Adverse Effect;

 

(iv)            the Borrower shall provide to the Administrative Agent as soon
as available but in any event not later than five (5) Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;

 



 91 

 

 

(v)             any such newly-created or acquired Subsidiary, or the Loan Party
that is the acquirer of assets in connection with an asset acquisition, shall
comply or be prepared to comply with the requirements of Section 6.12, except to
the extent compliance with Section 6.12 is prohibited by pre-existing
Contractual Obligations or Requirements of Law binding on such Subsidiary or its
properties;

 

(vi)            Liquidity shall equal or exceed $75,000,000 (of which no less
than $50,000,000 shall be cash or Cash Equivalents which satisfy clause (a) of
the definition of Liquidity) as of the date the definitive agreements relating
to any such acquisition or other purchase are executed (after giving effect, on
a Pro Forma Basis, to the consummation of such acquisition or other purchase);

 

(vii)           (A) immediately before and immediately after giving effect to
any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing (other than in connection with a Limited
Condition Acquisition, in which case there shall be (x) no Default or Event of
Default as of the LCA Test Date and (y) no Event of Default under
Section 8.1(a) or (f) immediately before and immediately giving effect to such
purchase or other acquisition) and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase (which shall be
calculated in accordance with Section 1.4 in the case of a Limited Condition
Acquisition);

 

(viii)          the Borrower shall not, based upon the knowledge of the Borrower
as of the date any such acquisition or other purchase is consummated (or in the
case of a Limited Condition Acquisition, as of the LCA Test Date), reasonably
expect such acquisition or other purchase to result in a Default or an Event of
Default under Section 8.1(c), at any time during the term of this Agreement, as
a result of a breach of any of the financial covenants set forth in Section 7.1;

 

(ix)             no Indebtedness is assumed or incurred in connection with any
such purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);

 

(x)              such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

 

(xi)             (A) the aggregate amount of the consideration (excluding
Capital Stock of the Borrower that is not Disqualified Stock, but including
earn-out payments, seller debt payments or deferred purchase price payments
unless repayable with Capital Stock of the Borrower that is not Disqualified
Stock) paid by such Group Member in connection with any particular Permitted
Acquisition shall not exceed $25,000,000, and (B) the aggregate amount of the
consideration (excluding Capital Stock of the Borrower that is not Disqualified
Stock, but including earn-out payments, seller debt payments or deferred
purchase price payments unless repayable with Capital Stock of the Borrower that
is not Disqualified Stock) paid by all Group Members in connection with all such
Permitted Acquisitions consummated from and after the Closing Date shall not
exceed $75,000,000;

 

(xii)            each such purchase or acquisition is of a Person organized
under the laws of the United States and engaged in business activities primarily
conducted within the United States other than Permitted Acquisitions for which
the aggregate amount of the consideration (excluding Capital Stock of the
Borrower that is not Disqualified Stock, but including earn-out payment, seller
debt or deferred purchase price payments unless repaid with Capital Stock of the
Borrower that is not Disqualified Stock) paid by the Group Members is less than
$10,000,000; and

 



 92 

 

 

(xiii)           the Borrower shall have delivered to the Administrative Agent,
at least five Business Days prior to the date on which any such purchase or
other acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

 

Notwithstanding anything herein to the contrary, no Group Member shall
consummate an Unfriendly Acquisition.

 

7.9          ERISA. The Borrower shall not, and shall not permit any of its
ERISA Affiliates to: (a) terminate any Pension Plan so as to result in any
material liability to the Borrower or any ERISA Affiliate, (b) permit to exist
any ERISA Event, or any other event or condition, which presents the risk of a
material liability to any ERISA Affiliate, (c) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any material liability to the Borrower or any ERISA
Affiliate, (d) enter into any new Pension Plan or Multiemployer Plan or modify
any existing Pension Plan or Multiemployer Plan so as to increase its
obligations thereunder which could be reasonably likely to result in material
liability to any ERISA Affiliate or  permit the present value of all
nonforfeitable accrued benefits under any Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially to exceed the fair
market value of Plan assets allocable to such benefits, all determined as of the
most recent valuation date for each such Plan, or (e) engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by the Administrative Agent or any Lender of any of its rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code with respect to a Plan.

 

7.10       Optional Payments and Modifications of Certain Preferred Stock and
Debt Instruments. (a) Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date (but only to the extent that moving any such scheduled
redemption date would result in the redemption to be prior to ninety-one (91)
days after the Revolving Termination Date) or increase the amount of any
scheduled redemption payment or increase the rate or move to an earlier date any
date for payment of dividends thereon or (ii) that could reasonably be expected
to be otherwise materially adverse to any Lender or any other Secured Party; or
(b) other than pursuant to any refinancing or replacement of Indebtedness
permitted by Section 7.2, amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document) that would shorten the maturity (but only to the
extent such shortening, would result in the maturity of such Indebtedness to be
prior to ninety-one (91) days after the Revolving Termination Date) or increase
the amount of any payment of principal thereof or the rate of interest thereon
or shorten any date for payment of interest thereon or that could reasonably be
expected to be otherwise materially adverse to any Lender or any other Secured
Party.

 

7.11       Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) (i) otherwise
permitted under this Agreement and (ii) upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, (b) a
Restricted Payment permitted by Section 7.6, (c) reasonable and customary
indemnification arrangements, employee benefits, compensation arrangements
(including equity-based compensation and bonuses), and reimbursement of expenses
of employees, consultants, officers, and directors, in each case, approved by
the board of directors or management of the Group Members, or (d) a transaction
relating to the issuance of equity (other than Disqualified Stock).

 



 93 

 

 

7.12       Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction, except in connection with transactions that would be permitted
under Sections 7.2(e) and 7.3(g).

 

7.13       Swap Agreements . Enter into any Swap Agreement, except Specified
Swap Agreements which are entered into by a Group Member to (a) hedge or
mitigate risks to which such Group Member has actual exposure, or
(b) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Group Member.

 

7.14       Accounting Changes. Make any change in its (a) accounting policies ,
except as required by or permitted under GAAP, or (b) fiscal year.

 

7.15       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary
or, in any such case, that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, and (e) any restriction pursuant
to any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (d), (f), (g), (l), (m), (n), (o), and (s) or
any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

 

7.16        Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or to pay any
Indebtedness owed to, any other Group Member, (b) make loans or advances to, or
other Investments in, any other Group Member, or (c) transfer any of its assets
to any other Group Member, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
hereby of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases, licenses
and other agreements, (iv) restrictions of the nature referred to in clause
(c) above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby, (v) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Borrower, so long as such agreement applies
only to such Subsidiary, was not entered into solely in contemplation of such
Person becoming a Subsidiary or, in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement is not
as a whole materially less favorable to such Subsidiary, (vi) [reserved],
(vii) restrictions on the transfer of any asset pending the close of the sale of
such asset and customary restrictions contained in purchase agreements and
acquisition agreements (including by way of merger, acquisition or
consolidation), to the extent in effect pending the consummation of such
transaction, (viii) customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Foreign Subsidiary, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Group Members to meet their ongoing obligations under the Loan Documents,
(ix) applicable law, (x) restrictions on cash or other deposits or net worth
imposed under agreements entered into in the ordinary course of business,
(xi) provisions in joint venture agreements and other similar agreements
(including equity holder agreements) relating to such joint venture or its
members or entered into in the ordinary course of business or (xii) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (d), (f), (g), (l), (m),
(n), (o), and (s) (provided that any such restriction relates only to the assets
or property subject to such Lien or being Disposed).

 



 94 

 

 

7.17       Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.

 

7.18       Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

 

7.19       [Reserved].

 

7.20       Amendments to Operating Documents. Amend or permit any amendments to
any Loan Party’s Operating Documents if such amendment could reasonably be
expected to be materially adverse to the Administrative Agent or the Lenders.

 

7.21        Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, (a) to purchase or carry margin stock
(within the meaning of Regulation U of the Board) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board; (b) to finance an Unfriendly Acquisition; (c) to fund any activities
of or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or otherwise)
of Sanctions (or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity in violation
of the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

 

7.22       [Reserved].

 

7.23       Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.

 



 95 

 

 

SECTION 8
EVENTS OF DEFAULT

 

8.1          Events of Default. The occurrence of any of the following shall
constitute an Event of Default:

 

(a)           the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three (3) Business Days after any such
interest or other amount becomes due in accordance with the terms hereof; or

 

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
(i) if qualified by materiality, shall be incorrect or misleading when made or
deemed made, or (ii) if not qualified by materiality, shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in, Section 5.3, Section 6.1, Section 6.2, Section 6.3,
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a),
Section 6.10, Section 6.16 or Section 7 of this Agreement; or

 

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8.1), and
such default shall continue unremedied for a period of 30 days thereafter; or

 

(e)           any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto;
(B) default in making any payment of any interest, fees, costs or expenses on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; (C) default
in making any payment or delivery under any such Indebtedness constituting a
Swap Agreement beyond the period of grace, if any, provided in such Swap
Agreement; or (D) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to (1) cause, or to permit the holder or beneficiary of, or, in
the case of any such Indebtedness constituting a Swap Agreement, counterparty
under, such Indebtedness (or a trustee or agent on behalf of such holder,
beneficiary, or counterparty) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(in the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) to cause, with the giving of notice if required, any Group
Member to purchase, redeem, mandatorily prepay or make an offer to purchase,
redeem or mandatorily prepay such Indebtedness prior to its stated maturity;
provided that this clause (D) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further, that a default, event or condition described in clauses (i)(A), (B),
(C), or (D) of this Section 8.1(e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in any of clauses (i)(A), (B), (C), or (D) of this
Section 8.1(e) shall have occurred with respect to Indebtedness, the outstanding
principal amount (and, in the case of Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate for all such Indebtedness,
exceeds $5,000,000; or

 



 96 

 

 

(f)            (i)  any Group Member shall commence any case, proceeding or
other action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (x) results in
the entry of an order for relief or any such adjudication or appointment or
(y) remains undismissed, undischarged or unbonded for a period of 60 days
(provided that, during such 60 day period, no Loan shall be advanced or Letters
of Credit issued hereunder); or (iii) there shall be commenced against any Group
Member any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loan shall be advanced or Letters of Credit issued hereunder);
or (iv) any Group Member shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

(g)           there shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of $5,000,000 during the
term of this Agreement; or there exists an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities) which
exceeds $5,000,000; or

 

(h)           there is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $5,000,000 or more, or (ii) one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or

 

(i)            (i)          any of the Security Documents shall cease, for any
reason, to be in full force and effect (other than pursuant to the terms
thereof), or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

 

(ii)          any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

 

(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or

 

(k)           a Change of Control shall occur; or

 



 97 

 

 

(l)            any of the Governmental Approvals necessary for any of the Group
Members to operate its respective business shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (x) has, or could reasonably be expected to have, a
Material Adverse Effect, or (y) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such materially adverse effect on the legal
qualifications of any such Group Member to hold any material Governmental
Approval in any applicable jurisdiction could reasonably be expected to have a
Material Adverse Effect; or

 

(m)           any Loan Document not otherwise referenced in Section 8.1(i) or
(j), at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document; or

 

(n)           a Material Adverse Effect shall occur.

 

8.2           Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)            if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and

 

(b)           if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Swingline Commitments and
the L/C Commitments shall immediately terminate; (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable;
(iii) any Cash Management Bank may terminate any Cash Management Agreement then
outstanding and declare all Obligations then owing by the Loan Parties under any
such Cash Management Agreements then outstanding to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and
(iv) the Administrative Agent may exercise on behalf of itself, any Cash
Management Bank, the Lenders and the Issuing Lender all rights and remedies
available to it, any such Cash Management Bank, the Lenders and the Issuing
Lender under the Loan Documents.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% (110%
in the case of a Letter of Credit denominated in an Alternative Currency) of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3.

 



 98 

 

 

In addition, (x) the Borrower shall also Cash Collateralize the full amount of
any Swingline Loans then outstanding, and (y) to the extent elected by any
applicable Cash Management Bank, the Borrower shall also Cash Collateralize the
amount of any Obligations in respect of Cash Management Services then
outstanding, which Cash Collateralized amounts shall be applied by the
Administrative Agent to the payment of all such outstanding Cash Management
Services, and any unused portion thereof remaining after all such Cash
Management Services shall have been fully paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3.

 

(c)           After all such Letters of Credit and Cash Management Agreements
shall have been terminated, expired or fully drawn upon, as applicable, and all
amounts drawn under any such Letters of Credit shall have been reimbursed in
full and all other Obligations of the Borrower and the other Loan Parties
(including any such Obligations arising in connection with Cash Management
Services) shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.

 

8.3         Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender ((including any Letter
of Credit Fronting Fees and Issuing Lender Fees), and any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Lender, and amounts payable under Sections 2.19, 2.20
and 2.21), in each case, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

 

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Cash Management
Services and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Cash Management Agreements, in each case, ratably among the Lenders, any
applicable Cash Management Bank (in its respective capacity as a provider of
Cash Management Services), and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth payable to them;

 



 99 

 



 

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Cash Management
Agreements, in each case, ratably among the Lenders, any applicable Cash
Management Bank (in its respective capacity as a provider of Cash Management
Services), and any applicable Qualified Counterparties, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fifth and payable to them;

 

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
Dollar Equivalent of the undrawn amount of Letters of Credit pursuant to
Section 3.10;

 

Seventh, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to any settlement amounts, payment amounts and
other termination payment obligations under any Specified Swap Agreements and
Cash Management Agreements not paid pursuant to clause Fifth and to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements and Cash Management Services, in each case, ratably among them in
proportion to the respective amounts described in this clause Seventh payable to
them;

 

Eight, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Eight and
payable to them;

 

Last, the balance, if any, after the Discharge of Obligations, to the Borrower
or as otherwise required by Law.

 

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate Dollar Equivalent of the undrawn amount of Letters
of Credit pursuant to clause Sixth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral for Letters of Credit after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

 



100

 

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority.

 

(a)            Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)            The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders, the Issuing Lender, and the Swingline Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or obligations, except those expressly set forth herein and in
the other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(c)            The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as applicable, Qualified Counterparty and provider
of Cash Management Services) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any Subordination
Agreements, and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

 

9.2          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub agents.

 



101

 

 

9.3          Exculpatory Provisions. The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a)            be subject to any fiduciary or other implied duties, regardless
of whether any Default or any Event of Default has occurred and is continuing;

 

(b)            have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 



102

 

 

9.4          Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

 

9.5          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6          Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their Affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates.

 



103

 

 

9.7          Indemnification. Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s bad faith, gross negligence or willful
misconduct, and that with respect to such unpaid amounts owed to any Issuing
Lender or Swingline Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Revolving Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought). The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

9.8          Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.9          Successor Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 



104

 

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

9.10        Collateral and Guaranty Matters.

 

(a)          The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(i)            to release any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document (A) upon the
Discharge of Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (C) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders;

 

(ii)            to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.3 (g) and
(i); and

 



105

 

 

(iii)            to release any Guarantor from its obligations under the
Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this
Section 9.10.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(c)          Notwithstanding anything contained in any Loan Document, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any guaranty of the Obligations (including any such guaranty provided
by the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding. In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Secured Party may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
such Secured Party (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the guarantees of the Obligations
provided by the Loan Parties under the Guarantee and Collateral Agreement, to
have agreed to the foregoing provisions. In furtherance of the foregoing, and
not in limitation thereof, no Specified Swap Agreement and no Cash Management
Agreement, the Obligations under which constitute Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
Obligations of any Loan Party under any Loan Document except as expressly
provided herein or in the Guarantee and Collateral Agreement. By accepting the
benefits of the Collateral and of the guarantees of the Obligations provided by
the Loan Parties under the Guarantee and Collateral Agreement, any Secured Party
that is a Cash Management Bank or a Qualified Counterparty shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and to have agreed to be bound by the
Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

  



106

 

 

9.11        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.12        [Reserved].

 

9.13        Cash Management Bank and Qualified Counterparty Reports

 

. Each Cash Management Bank and each Qualified Counterparty agrees to furnish to
the Administrative Agent, as frequently as the Administrative Agent may
reasonably request, with a summary of all Obligations in respect of Cash
Management Services and/or Specified Swap Agreements, as applicable, due or to
become due to such Cash Management Bank or Qualified Counterparty, as
applicable. In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Cash Management Bank or Qualified Counterparty (in its capacity as a Cash
Management Bank or Qualified Counterparty and not in its capacity as a Lender)
unless the Administrative Agent has received written notice thereof from such
Cash Management Bank or Qualified Counterparty and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

 

9.14        Survival. This Section 9 shall survive the Discharge of Obligations.

 



107

 

 

SECTION 10
MISCELLANEOUS

 

10.1        Amendments and Waivers.

 

(a)            Neither this Agreement, any other Loan Document (other than any
L/C Related Document), nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except that no amendment or
modification of defined terms used in the financial covenants in this Agreement
or waiver of any Default or Event of Default or the right to receive interest at
the Default Rate shall constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case, without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the guarantees (taken as a whole) of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (D) (i) amend, modify or waive the pro rata
requirements of Section 2.18 or any other provision of the Loan Documents
requiring pro rata treatment of the Lenders in a manner that adversely affects
Revolving Lenders without the written consent of each Revolving Lender or
(ii) amend, modify or waive the pro rata requirements of Section 2.18 or any
other provision of the Loan Documents requiring pro rata treatment of the
Lenders in a manner that adversely affects the L/C Lenders without the written
consent of each L/C Lender; (E) [reserved]; (F) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
(G) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; (H) amend, modify or waive any
provision of Section 3, the definition of Alternative Currency or Section 1.6
without the written consent of the Administrative Agent, the Issuing Lender and
each Lender; or (I) (i) amend or modify the application of payments set forth in
Section 8.3 in a manner that adversely affects Revolving Lenders without the
written consent of each affected Revolving Lender, (ii) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects L/C Lenders without the written consent of the L/C Lenders, or
(iii) amend or modify the application of payments provisions set forth in
Section 8.3 in a manner that adversely affects the Issuing Lender, any Cash
Management Bank or any Qualified Counterparty, as applicable, without the
written consent of the Issuing Lender, such Cash Management Bank or any such
Qualified Counterparty, as applicable. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Issuing Lender, each Cash Management Bank, each Qualified Counterparty, and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, the Issuing Lender may amend any of the L/C
Documents without the consent of the Administrative Agent or any other Lender
and the Issuing Lender, Administrative Agent and the Borrower may make customary
technical amendments if any Letter of Credit shall be issued hereunder in a
currency other than U.S. Dollars. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 



108

 

 

(b)          Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

 

(i)            the termination of the Commitment of each such Minority Lender;

 

(ii)           the assumption of the Loans and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

 

(iii)          the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

 

(c)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower, (i) to add one
or more additional credit or term loan facilities to this Agreement and to
permit all such additional extensions of credit and all related obligations and
liabilities arising in connection therewith and from time to time outstanding
thereunder to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders.

 

(d)          Notwithstanding any provision herein to the contrary, any Cash
Management Agreement may be amended or otherwise modified by the parties thereto
in accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

 

(e)          Notwithstanding any provision herein or in any other Loan Document
to the contrary, no Cash Management Bank and no Qualified Counterparty shall
have any voting or approval rights hereunder (or be deemed a Lender) solely by
virtue of its status as the provider or holder of Cash Management Services or
Specified Swap Agreements or Obligations owing thereunder, nor shall the consent
of any such Cash Management Bank or Qualified Counterparty, as applicable, be
required for any matter, other than in their capacities as Lenders, to the
extent applicable.

 

(f)           Notwithstanding any other provision herein to the contrary, no
consent of any Lender (or other Secured Party other than the Administrative
Agent) shall be required to effectuate any amendment to implement any Increase
permitted by Section 2.27.

 

(g)          Notwithstanding any other provision herein to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Issuing Lender, the Borrower and the Lenders affected thereby to amend the
definition of “Alternative Currency” solely to add additional currency options,
in each case, solely to the extent permitted pursuant to Section 1.6.

 



109

 

 

(h)          The Administrative Agent may, with the consent of the Loan Parties
only, amend, modify or supplement this Agreement or any of the Loan Documents to
cure any omission, mistake or defect.

 

10.2        Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower: Yext, Inc.
1 Madison Avenue, 5th Floor
New York, NY 10010
Attention: Faheem Bawa, Controller
Telephone No.: 917-261-3213
E-Mail: fbawa@yext.com
With a copy to : gc@yext.com
website: www.yext.com and
investors.yext.com       Administrative Agent:

Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, MA 02466
Attn: Ryan Aberdale
E-Mail: raberdale2@svb.com

 

with a copy (which shall not constitute
notice) to:

 

Morrison & Foerster LLP
200 Clarendon Street
Boston, Massachusetts 02116
Attention: Charles W. Stavros, Esq.
E-Mail: Cstavros@mofo.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(a)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or any Loan Party may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 



110

 

 

(b)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(c)           (i)         Each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Lender and the other Lenders by posting the
Communications on the Platform.

 

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

10.3        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4        Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5        Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued or participated in hereunder, including all
such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 



111

 

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Group
Members, or any Environmental Liability related in any way to the Group Members,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 10.5(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails indefeasibly to pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to the Issuing Lender or the Swingline Lender solely in
its capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, 2.4 and 2.20(e).

 



112

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower and each other Loan Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)           Survival. Each party’s obligations under this Section shall
survive the Discharge of Obligations.

 

10.6       Successors and Assigns; Participations and Assignments.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which, for purposes of this
Section 10.6, shall include any Cash Management Bank and any Qualified
Counterparty, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 



113

 

 

(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x)  an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment; and

 

(C)            the consent of the Issuing Lender and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Facility.

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 



114

 

 

 

(vi)            No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust
established for, or owned and operated for the primary benefit of, a natural
Person).

 

(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
California a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a holding company, investment
vehicle or trust established for, or owned and operated for the primary benefit
of, a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.20(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).

 



115

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.23 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            Notes. The Borrower, upon receipt by the Borrower of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 10.6.

 



116

 

 

(g)           Representations and Warranties of Lenders. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).

 

10.7       Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)           Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

 



117

 

 

10.8       Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the Discharge of
Obligations.

 

10.9       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10     Counterparts; Electronic Execution of Assignments.

 

(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of an original executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

(b)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.11     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 



118

 

 

10.12     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.13     GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND ANY
CLAIM, CONTROVERSY, DISPUTE, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN
CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. This Section 10.13 shall survive the
Discharge of Obligations.

 

10.14     Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)           agrees that all disputes, controversies, claims, actions and other
proceedings involving, directly or indirectly, any matter in any way arising out
of, related to, or connected with, this Agreement, any other Loan Document, any
contemplated transactions related hereto or thereto, or the relationship between
any Loan Party, on the one hand, and the Administrative Agent or any Lender or
any other Secured Party, on the other hand, and any and all other claims of the
Borrower or any other Group Member against the Administrative Agent or any
Lender or any other Secured Party of any kind, shall be brought only in a state
court located in the Borough of Manhattan, or, to the extent permitted by law,
in a federal court sitting in the Borough of Manhattan; provided that nothing in
this Agreement shall be deemed to operate to preclude the Administrative Agent
or any Lender or any other Secured Party from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender or any other Secured Party, to the
extent permitted by law. The Borrower, on behalf of itself and each other Loan
Party (i) expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court and to the selection of any referee
referred to below, (ii) hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court, and (iii) agrees that it shall not file any motion or
other application seeking to change the venue of any such suit or other action.
The Borrower, on behalf of itself and each other Loan Party, hereby waives
personal service of any summons, complaints, and other process issued in any
such action or suit and agrees that service of any such summons, complaints, and
other process may be made by registered or certified mail addressed to the
Borrower at the address set forth in Section 10.2 of this Agreement and that
service so made shall be deemed completed upon the earlier to occur of the
Borrower’s actual receipt thereof or three days after deposit in the U.S. mails,
proper postage prepaid;

 

(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM, CAUSE OF ACTION, OR PROCEEDING (WHETHER BASED IN
CONTRACT, TORT, OR OTHERWISE) BASED UPON, ARISING OUT OF, CONNECTED WITH, OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTION
CONTEMPLATED HEREBY AND THEREBY, AMONG ANY OF THE PARTIES HERETO AND THERETO.
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE BORROWER HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

 



119

 

 

(c)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

This Section 10.14 shall survive the Discharge of Obligations.

 

10.15     Acknowledgements. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           in connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower, on behalf of each Group
Member, acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and any Affiliate
thereof, and the Lenders and any Affiliate thereof are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective applicable Affiliates (collectively, solely for purposes of this
Section 10.15, the “Lenders”), on the other hand, (B) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, its Affiliates, each
Lender and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, its Affiliates, any Lender nor any of
their Affiliates has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, its Affiliates, the Lenders and
their Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, its
Affiliates, any Lender nor any of their Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, its Affiliates, each Lender and any
of their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Group Members and the Lenders.

 



120

 

 

10.16     Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

 

(b)           Upon the Discharge of Obligations, the Collateral (other than any
cash collateral securing any Specified Swap Agreements, any Cash Management
Services or outstanding Letters of Credit) shall be released from the Liens
created by the Security Documents and Cash Management Agreements (other than any
Cash Management Agreements used to Cash Collateralize any Obligations arising in
connection with Cash Management Agreements), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Cash Management Agreements
(other than any Cash Management Agreements used to Cash Collateralize any
Obligations arising in connection with Cash Management Agreements) shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.17     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Group Members or
the Facilities or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. In addition, the Administrative Agent, the Lenders, and
any of their respective Related Parties, may (A) disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent or the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments; and (B) use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
credit facilities contemplated by this Agreement in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense.

 



121

 

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

 

For purposes of this Section, “Information” means all information received from
the Group Members relating to the Group Members or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Group Members; provided that, in the case of information
received from the Group Members after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.18     Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

 

10.19     Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

 



122

 

 

10.20     Patriot Act; Other Regulations. Each Lender and the Administrative
Agent (for itself and not on behalf of any other party) hereby notifies the
Borrower and each other Loan Party that, pursuant to the requirements of “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and 31 C.F.R. § 1010.230, it is required to obtain, verify and
record information that identifies each Loan Party and certain related parties
thereto, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party and certain of their beneficial owners
and other officers in accordance with the Patriot Act and 31 C.F.R. § 1010.230.
The Borrower and each other Loan Party will, and will cause each of their
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and documents and take such
actions as are reasonably requested by the Administrative Agent or any Lender to
assist the Administrative Agent and the Lenders in maintaining compliance with
“know your customer” requirements under the PATRIOT Act, 31 C.F.R. § 1010.230 or
other applicable anti-money laundering laws.

 

10.21     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;

 

(b)          a conversion of all, or a portion of, such liability into Capital
Stock in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
Capital Stock will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement or any other Loan Document; or

 

(c)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page left blank intentionally]

 



123

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

    BORROWER:     YEXT, INC.       By: /s/ Darryl Bond       Name: Darryl Bond  
    Title: Chief Accounting Officer

 





 

 

  ADMINISTRATIVE AGENT:     SILICON VALLEY BANK       By: /s/ Ryan Aberdale    
  Name: Ryan Aberdale       Title: Vice President

 





 

 

  LENDERS:     SILICON VALLEY BANK,   as Issuing Lender, Swingline Lender and as
a Lender       By: /s/ Ryan Aberdale       Name: Ryan Aberdale       Title: Vice
President

 





 

 

SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

 

REVOLVING COMMITMENTS

 

Lender  Revolving Commitment   Revolving Percentage  Silicon Valley Bank 
$50,000,000    100.000000000% Total  $50,000,000    100.000000000%

 

L/C COMMITMENT

 

Lender  L/C Commitment   L/C Percentage  Silicon Valley Bank  $30,000.000  
 100.000000000% Total  $30,000,000    100.000000000%

 

SWINGLINE COMMITMENT

 

Lender  Swingline Commitment   Exposure Percentage  Silicon Valley Bank 
$10,000,000    100.000000000% Total  $10,000,000    100.000000000%

 





 